         Case 2:18-bk-20151-ER              Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14                         Desc
                                              Main Document    Page 1 of 54


Attorney or Party Name, Address, Telephone and FAX

Samuel R. Maizel, Esq. (Bar No. 189301)
Tania M. Moyron, Esq. (Bar No. 235736)
Dentons US LLP
601 South Figueroa Street, Suite 2500
Los Angeles, CA 90017-5704
T: (213) 623-9300
F: (213) 623-9924

                       UNITED STATES DEPARTMENT OF                                  ATTACH TO THE FRONT OF THE
                    JUSTICE OFFICE OF THE UNITED STATES                           MONTHLY OPERATING REPORT AND
                       TRUSTEE CENTRAL DISTRICT OF                                SUBMIT TO UNITED STATES TRUSTEE
                                CALIFORNIA
In re:                                                                           Case Number:
                                                                                                18-20151-ER (See Below)
                                                                                 MONTHLY OPERATING REPORT
VERITY HEALTH SYSTEM
                                                                                 DISBURSEMENT SUMMARY
OF CALIFORNIA, INC, et al.,
                                                                                 MOR NO. 3
                                                                                 FOR MONTH
                                                                Debtors.
                                                                                 ENDING: November 2018



  1.       Total number of Debtor in Possession Bank Accounts for all Debtors.   65



  2.       TOTAL THIRD PARTY DISBURSEMENTS THIS PERIOD FROM
           ALL DEBTOR IN POSSESSION ACCOUNTS FOR ALL ENTITIES
           WITH BANK ACCOUNTS                                                                                    $114,585,036.98




The Debtors in the these chapter 11 cases, along with their case numbers are, Verity Health System of California, Inc.
18-20151-ER, O’Connor Hospital 18-20168-ER, Saint Louise Regional Hospital 18-20162-ER, St. Francis Medical
Center 18-20165-ER, St. Vincent Medical Center 18-20164-ER, Seton Medical Center 18-20167-ER, O’Connor Hospital 
Foundation 18-20179-ER, Saint Louise Regional Hospital Foundation 18-20172-ER, St. Francis Medical Center of
Lynwood Foundation 18-20178-ER, St. Vincent Foundation 18-20180-ER, St. Vincent Dialysis Center, Inc. 18-20171-
ER Seton Medical Center Foundation 18-20175-ER, Verity Business Services 18-20173-ER, Verity Medical Foundation
18-20169-ER, Verity Holdings, LLC 18-20163-ER, DePaul Ventures, LLC 18-20176-ER, and DePaul Ventures - San
Jose Dialysis, LLC 18-20181-ER.

Effective September 1, 2011                                                      USTLA 16




                                                                                                                          1
Verity Bank Account Summary
For month ending 11/30/2018
$ in 000's

                                                                                                                                                                                                                                                                     Total
                                                 Debtor                                    Total                 Operating                                                                                                           Ending Bank               Transaction
              1
Debtor Name                                      Case #        Beg Balance              Receipts             Disbursements Sweep Inflows Sweep Outflows DIP Inflows2 DIP Outflows2       I/C Inflows         I/C Outflows                Balance                    Count
Verity Health System of California, Inc.         18-20151      $          12,804     $               245     $        (27,742) $          - $           - $          - $        (0)
                                                                                                                                                                                       $       123,227       $    (85,755)           $     22,779                            540
                                                                                                                                                                                                                                                                              
O'Connor Hospital                                18-20168                 11,917                18,872                (15,788)      37,874       (37,874)           -              -              17,247               (27,121)                   5,126                    1,726
St. Louise Regional Hospital                     18-20162                   4,439                 6,177                 (4,960)     12,565       (12,565)           -              -                5,510                (9,072)                  2,095                    1,075
St. Francis Medical Center                       18-20165                 25,700                33,861                (23,348)      67,792       (67,792)           -              -              26,594               (49,053)                 13,753                     2,061
St. Vincent Medical Center                       18-20164                 10,208                14,283                (15,194)      29,230       (29,230)           -              -              17,842               (20,594)                   6,546                    1,331
Seton Medical Center                             18-20167                 11,650                20,205                (12,967)      40,902       (40,902)           -              -              20,157               (28,321)                 10,723                     1,631
O'Connor Hospital Foundation                     18-20179                   1,722                        3                      -         -             -           -              -                     -                     (6)
                                                                                                                                                                                                                                                  1,719                           9
St. Louise Regional Hospital Foundation          18-20172                      727                       3                    (0)         -             -           -              -                     -                   (74)
                                                                                                                                                                                                                                                     656                          7
St. Francis Medical Center of Lynwood Foundation 18-20178                   1,262                    206                      (0)         -             -           -              -                     -                  (521)                    946                          6
St. Vincent Medical Center Foundation            18-20180                   1,734                      27                       -         -             -           -              -                     -                   (24)
                                                                                                                                                                                                                                                  1,737                           4
St. Vincent Dialysis Center, Inc.                18-20171                   1,178                    381                        -         -             -           -              -                     -                  (374)                 1,185                        24
                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                                                                        Case 2:18-bk-20151-ER




Seton Medical Center Foundation                  18-20175                   6,213                      11                     (1)         -             -           -              -                     -                  (239)                 5,984                        25
                                                                                                                                                                                                                                                                                
Verity Business Services                         18-20173                   1,385                        -              (2,629)           -             -           -              -                5,317                (1,617)                  2,456                        83
                                                                                                                                                                                                                                                                                
Verity Medical Foundation                        18-20169                   7,480                 5,948               (11,274)            -             -           -              -              13,000                 (5,633)                  9,521                    2,840
Verity Holdings, LLC                             18-20163                   7,608                    452                   (682)          -             -           -              -                5,713                (6,201)                  6,891                        83
                                                                                                                                                                                                                                                                                
Subtotal                                                       $      106,027        $       100,676         $     (114,585) $     188,363   $   (188,363) $         -   $       (0) $        234,607        $     (234,607) $                92,118                    11,445

Notes
1) In our monthly submissions, De Paul Ventures, LLC and De Paul Ventures - San Jose Dialysis, LLC are not included above because they do not have bank accounts.
2) Pursuant to the terms of the DIP loan agreement, Verity submits its cash inflows to the Debtors' DIP Lender Ally Bank on a daily basis even when there is no DIP balance outstanding.  When this occurs, Ally Bank returns the funds to Verity.
   Commencing in November 2018, when there was no DIP balance outstanding, funds flowed to Ally Bank from the VHS – DIP Concentration Account and were returned by Ally to the new VHS – DIP Loan Proceeds account.  Prior to the 
   implementation of this cash management process, funds flowed to/ from Ally Bank through the VHS – AP account and such activity netted to zero to the extent funds were sent to and received from Ally Bank in the same month.  The aggregate of 
   the DIP Inflows and DIP Outflows columns above represent cumulative DIP borrowings and DIP repayments, respectively, for the period presented.
                                                                                                                                                                                                                                                                                 Main Document    Page 2 of 54
                                                                                                                                                                                                                                                                               Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                        Desc




                                                                                                                                                                                                                                                           2
Verity Bank Account Summary
For month ending 11/30/2018
$ in 000's

                                                                                                                                                                                                                                                                      Total
                                  Bank Account                                   Total                   Operating                                                                                                                   Ending Bank                   Transaction
Bank Account Name                    Number      Beg Balance                 Receipts               Disbursements Sweep Inflows Sweep Outflows DIP Inflows2 DIP Outflows2             I/C Inflows            I/C Outflows                Balance                      Count
VHS - AP                           XXXXXX6440    $       11,953           $                  76     $              (23,873) $           - $           - $  - $            (5,464)   $       23,600           $           (3,220)     $             3,072                   269
VHS - Self Insurance               XXXXXX9250                      43
                                                                                            35
                                                                                                                              -         -             -    -                    -                        -                    (35)                      43
                                                                                                                                                                                                                                                                               2
VHS - Payroll                      XXXXXX1785                    808
                                                                                                -                    (3,761)            -             -    -                    -                 3,220                          -                    267
                                                                                                                                                                                                                                                                             24
VHS - DIP Concentration Account    XXXXXX2889                         -                   134
                                                                                                                              -         -             -    -           (96,407)                 96,407                           -                    134
                                                                                                                                                                                                                                                                           191
VHS - DIP Loan Proceeds            XXXXXX4358                         -                         -                       (107)           -             -    -           101,871                           -             (82,500)                 19,264
                                                                                                                                                                                                                                                                             54
OCH - Lockbox                      XXXXXX2945                      76
                                                                                      18,871                                  -         -    (18,499)      -                    -                        -                       -                    449
                                                                                                                                                                                                                                                                           810
OCH - Gross Revenue                XXXXXX3900                  1,441                            -                             -  18,499      (19,375)      -                    -                        -                       -                    564
                                                                                                                                                                                                                                                                             40
OCH - AP                           XXXXXX6389                  9,822                            -                    (6,659)     19,375               -    -                    -                 8,231                (26,996)                    3,773                   637
OCH - Payroll                      XXXXXX3007                    453
                                                                                                -                    (9,129)            -             -    -                    -                 9,016                          -                    339
                                                                                                                                                                                                                                                                           236
OCH - FSA                          XXXXXX2284                    125
                                                                                                -                             -         -             -    -                    -                        -                  (125)                          -                   2
                                                                                                                                                                                                                                                                                                      Case 2:18-bk-20151-ER




OCH - Patient Trust                XXXXXX2662                        0
                                                                                               1
                                                                                                                              -         -             -    -                    -                        -                       -                        1
                                                                                                                                                                                                                                                                               1
SLRH - Lockbox                     XXXXXX2926                      66
                                                                                        6,177                                 -         -      (6,123)     -                    -                        -                       -                    120
                                                                                                                                                                                                                                                                           614
SLRH - Gross Revenue               XXXXXX3905                    422
                                                                                                -                             -    6,123       (6,442)     -                    -                        -                       -                    102
                                                                                                                                                                                                                                                                             40
SLRH - AP                          XXXXXX6421                  3,712                            -                    (1,924)       6,442              -    -                    -                 2,507                  (9,040)                   1,698                   331
SLRH - Payroll                     XXXXXX7575                    207
                                                                                                -                    (3,036)            -             -    -                    -                 3,004                          -                    175
                                                                                                                                                                                                                                                                             89
SLRH - FSA                         XXXXXX2307                      33
                                                                                                -                             -         -             -    -                    -                        -                    (33)                         -                   1
SFMC - Lockbox                     XXXXXX2940                    486
                                                                                      33,828                                  -         -    (33,748)      -                    -                        -                       -                    566
                                                                                                                                                                                                                                                                           403
SFMC - Gross Revenue               XXXXXX3924                  1,455                            -                             -  33,748      (34,044)      -                    -                        -                       -                 1,159                     40
SFMC - AP                          XXXXXX6407                22,094                             -                    (8,321)     34,044               -    -                    -               10,810                 (48,438)                  10,188                    637
SFMC - Payroll                     XXXXXX3012                    587
                                                                                                -                  (12,650)             -             -    -                    -               12,620                           -                    557
                                                                                                                                                                                                                                                                           345
SFMC - FSA                         XXXXXX2487                    198
                                                                                                -                             -         -             -    -                    -                        -                  (198)                          -                   1
SFMC - Cafeteria Deposits          XXXXXX1057                    385
                                                                                            32
                                                                                                                            (0)         -             -    -                    -                        -                  (417)                         0
                                                                                                                                                                                                                                                                             51
SFMC - Capitation (AppleCare)      XXXXXX1371                      79
                                                                                                -                    (1,801)            -             -    -                    -                 2,469                          -                    747
                                                                                                                                                                                                                                                                           281
                                                                                                                                                                                                                                                                               Main Document




SFMC - Capitation (Conifer)        XXXXXX1357                    300
                                                                                                -                       (356)           -             -    -                    -                   436
                                                                                                                                                                                                                                 -                    379
                                                                                                                                                                                                                                                                           223
SFMC - Capitation AC               XXXXXX1845                        8
                                                                                                -                         (11)          -             -    -                    -                     11
                                                                                                                                                                                                                                 -                        8
                                                                                                                                                                                                                                                                             18
SFMC - Capitation HCLA             XXXXXX1840                      69
                                                                                                -                       (209)           -             -    -                    -                   249
                                                                                                                                                                                                                                 -                    109
                                                                                                                                                                                                                                                                             52
SFMC - Career College              XXXXXX2162                      39
                                                                                               1
                                                                                                                            (0)         -             -    -                    -                        -                       -                      40
                                                                                                                                                                                                                                                                             10
SVMC - Lockbox                     XXXXXX2964                    215
                                                                                      14,282                                  -         -    (14,330)      -                    -                        -                       -                    167
                                                                                                                                                                                                                                                                           542
SVMC - Gross Revenue               XXXXXX3929                  1,158                            -                             -  14,330      (14,900)      -                    -                        -                       -                    589
                                                                                                                                                                                                                                                                             40
SVMC - AP                          XXXXXX6426                  6,602                            -                    (8,427)     14,900               -    -                    -               11,076                 (20,542)                    3,609                   482
SVMC - Payroll                     XXXXXX3017                    221
                                                                                                -                    (6,573)            -             -    -                    -                 6,500                          -                    148
                                                                                                                                                                                                                                                                           211
SVMC - FSA                         XXXXXX2062                      52
                                                                                                -                             -         -             -    -                    -                        -                    (52)                         -                   1
                                                                                                                                                                                                                                                                                                Page 3 of 54




SVMC - Capitation (CHP)            XXXXXX0553                    332
                                                                                                -                             -         -             -    -                    -                        -                       -                    332
                                                                                                                                                                                                                                                                                -
SVMC - Capitation (Conifer)        XXXXXX3695                    396
                                                                                                -                       (194)           -             -    -                    -                   266
                                                                                                                                                                                                                                 -                    467
                                                                                                                                                                                                                                                                             54
                       3
SVMC - Restricted Cash            XXXXXX0989                   1,232                           1
                                                                                                                              -         -             -    -                    -                        -                       -                 1,233                       1
SMC - Lockbox                      XXXXXX2902                    279
                                                                                      19,925                                  -         -    (20,090)      -                    -                        -                       -                    113
                                                                                                                                                                                                                                                                           673
SMC - Gross Revenue                XXXXXX3887                  1,148                            -                             -  20,090      (20,299)      -                    -                        -                       -                    940
                                                                                                                                                                                                                                                                             40
SMC - AP                           XXXXXX6365                  7,410                            -                    (4,072)     20,299               -    -                    -               11,356                 (27,936)                    7,057                   491
SMC - Payroll                      XXXXXX3001                  1,238                            -                    (8,816)            -             -    -                    -                 8,781                          -                 1
                                                                                                                                                                                                                                                     ,203                  194
SMC - FSA                          XXXXXX2289                    117
                                                                                                -                             -         -             -    -                    -                        -                  (117)                          -                   1
SMCC - Lockbox                     XXXXX02907                        2
                                                                                          281
                                                                                                                              -         -         (264)    -                    -                        -                       -                      18
                                                                                                                                                                                                                                                                             91
SMCC - Gross Revenue               XXXXXX3882                      40
                                                                                                -                             -      264          (249)    -                    -                        -                       -                      56
                                                                                                                                                                                                                                                                             40
SMCC - AP                          XXXXXX6384                  1,374                            -                         (79)       249              -    -                    -                     19
                                                                                                                                                                                                                            (248)                  1
                                                                                                                                                                                                                                                     ,315                  100
SMCC - FSA                         XXXXXX2302                      19
                                                                                                -                             -         -             -    -                    -                        -                    (19)                         -                   1
SMCC - Patient Trust               XXXXX12907                      22
                                                                                                -                             -         -             -    -                    -                        -                       -                      22
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                             Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                      Desc




                                                                                                                                                                                                                                                               3
 Verity Bank Account Summary
 For month ending 11/30/2018
 $ in 000's

                                                                                                                                                                                                                                                                     Total
                                       Bank Account                               Total                Operating                                                                                                                       Ending Bank                Transaction
 Bank Account Name                       Number         Beg Balance              Receipts            Disbursements     Sweep Inflows    Sweep Outflows   DIP Inflows2    DIP Outflows2    I/C Inflows           I/C Outflows             Balance                     Count
 OCH Foundation3                        XXXXXX3433                    1,480                     3
                                                                                                                       -            -                 -              -               -                      -                      (6)               1,476                          5
                             3
 OCH Foundation - Investment            XXXXX2-037                      242
                                                                                                0
                                                                                                                       -            -                 -              -               -                      -                        -                 242
                                                                                                                                                                                                                                                                                    4
 SLRH Foundation3                       XXXXXX2521                      727
                                                                                                3
                                                                                                                     (0)            -                 -              -               -                      -                    (74)                  656
                                                                                                                                                                                                                                                                                    7
                             3
 SFMC of Lynwood Foundation             XXXXXX2809                    1,262                 206
                                                                                                                     (0)            -                 -              -               -                      -                  (521)                   946
                                                                                                                                                                                                                                                                                    6
 SVMC Foundation3                       XXXXXX3025                      964
                                                                                              26
                                                                                                                       -            -                 -              -               -                      -                    (24)                  966
                                                                                                                                                                                                                                                                                    3
                           3
 SVMC Foundation - EWB                  XXXXXX1162                      770
                                                                                                0
                                                                                                                       -            -                 -              -               -                      -                        -                 771
                                                                                                                                                                                                                                                                                    1
 St. Vincent Dialysis Center            XXXXXX8921                    1,178                 381
                                                                                                                       -            -                 -              -               -                      -                  (374)               1,185                          24
 SMC Foundation3                        XXXXXX2260                    5,793                     6
                                                                                                                     (0)            -                 -              -               -                      -                  (239)                5,560
                                                                                                                                                                                                                                                                                    4
                          3
 SMC Foundation - SVCS                  XXXXXX0089                      420
                                                                                                4
                                                                                                                     (1)            -                 -              -               -                      -                        -                 424
                                                                                                                                                                                                                                                                                  21
                                                                                                                                                                                                                                                                                                          Case 2:18-bk-20151-ER




 VBS - AP                               XXXXXX6402                    1,344                      -             (1,031)              -                 -              -               -                 3,726                (1,591)                 2,448
                                                                                                                                                                                                                                                                                  59
 VBS - Payroll                          XXXXXX2982                        16
                                                                                                 -             (1,598)              -                 -              -               -                 1,591                         -                   8
                                                                                                                                                                                                                                                                                  23
 VBS - FSA                              XXXXXX3192                        26
                                                                                                 -                     -            -                 -              -               -                      -                    (26)                     -                         1
 VMF - Checking                         XXXXXX9996                    7,480               5,941              (11,267)               -                 -              -               -               13,000                 (5,633)                 9,521
                                                                                                                                                                                                                                                                              2,838
 VMF - Payroll ZBA                      XXXXXX0010                           -                  7
                                                                                                                     (7)            -                 -              -               -                      -                        -                    -                         2
 VH - AP                                XXXXXX1597                      989
                                                                                                 -                (273)             -                 -              -               -                 5,713                         -              6,430
                                                                                                                                                                                                                                                                                  43
 VH - MOB                               XXXXXX1248                      496
                                                                                            452
                                                                                                                       -            -                 -              -               -                      -                  (488)                   461
                                                                                                                                                                                                                                                                                  32
 VH - Operating                         XXXXXX1970                    6,123                      -                (409)             -                 -              -               -                      -               (5,713)                       -                         5
 VH - Savings                           XXXXXX1975                         (0)                   -                   (0)            -                 -              -               -                     0
                                                                                                                                                                                                                                     -                    -                         3
 SMCC - Patient Trust - TCB             XXXXXX3611                           -                   -                     -            -                 -              -               -                      -                        -                    -                          -
 SMC Foundation - TCB3                  XXXXXX8521                           -                   -                     -            -                 -              -               -                      -                        -                    -                          -
 Subtotal                                               $        106,027 $           100,676         $     (114,585) $       188,363    $     (188,363) $            -   $           -   $        234,607       $       (234,607) $               92,118                    11,445
                                                                                                                                                                                                                                                                                   Main Document




 Notes
1)  Sweep inflows and outflows reflect sweeps between lockbox, gross revenue and AP accounts of the same debtor.
2) Pursuant to the terms of the DIP loan agreement, Verity submits its cash inflows to the Debtors' DIP Lender Ally Bank on a daily basis even when there is no DIP balance outstanding.  When this occurs, Ally 
   Bank returns the funds to Verity.  Commencing in November 2018, when there was no DIP balance outstanding, funds flowed to Ally Bank from the VHS – DIP Concentration Account and were returned by Ally 
   to the new VHS – DIP Loan Proceeds account.  Prior to the implementation of this cash management process, funds flowed to/ from Ally Bank through the VHS – AP account and such activity netted to zero to 
   the extent funds were sent to and received from Ally Bank in the same month.  The aggregate of the DIP Inflows and DIP Outflows columns above represent cumulative DIP borrowings and DIP repayments, 
   respectively, for the period presented.
3)  This bank account contains certain funds that are donor restricted, and therefore, are not available for the debtor’s general operating activities.  Please refer to the attached restricted funds schedule for 
   additional  restricted funds recorded by the debtors that are not included in the Verity bank account summary as they are not part of the cash management program. 
                                                                                                                                                                                                                                                                                                    Page 4 of 54
                                                                                                                                                                                                                                                                                 Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                          Desc




                                                                                                                                                                                                                                                              4
Verity Bank Account Cumulative Summary
For the three months ending 11/30/2018 (including 8/31/2018 activity)
$ in 000's

                                                                                                                                                                                                                                                                               Total
                                                 Debtor                                    Total                 Operating                                                                                                                     Ending Bank               Transaction
              1
Debtor Name                                      Case #        Beg Balance              Receipts             Disbursements Sweep Inflows Sweep Outflows DIP Inflows2 DIP Outflows2                I/C Inflows          I/C Outflows                Balance                    Count
Verity Health System of California, Inc.         18-20151      $            7,529    $               630     $        (86,351) $            - $                  - $    40,000 $     (40,000)   $     201,490          $     (100,519)         $     22,779                          1,103
O'Connor Hospital                                18-20168                   8,981               62,700                (45,601)      126,273             (126,273)             -             -              39,261                (60,215)                   5,126                    4,745
St. Louise Regional Hospital                     18-20162                   3,978               19,672                (14,737)        39,793              (39,793)            -             -              12,923                (19,740)                   2,095                    3,112
St. Francis Medical Center                       18-20165                 10,077              135,926                 (63,137)      270,950             (270,950)             -             -              53,787              (122,900)                  13,753                     5,249
St. Vincent Medical Center                       18-20164                   9,936               47,112                (42,723)        93,983              (93,983)            -             -              33,996                (41,775)                   6,546                    3,757
Seton Medical Center                             18-20167                   5,884               56,246                (38,335)      111,678             (111,678)             -             -              40,176                (53,247)                 10,723                     4,817
O'Connor Hospital Foundation                     18-20179                   1,714                      10                       -           -                    -            -             -                      -                     (6)
                                                                                                                                                                                                                                                            1,719                        22
                                                                                                                                                                                                                                                                                          
St. Louise Regional Hospital Foundation          18-20172                      720                     10                     (1)           -                    -            -             -                      -                   (74)
                                                                                                                                                                                                                                                               656                       19
                                                                                                                                                                                                                                                                                          
St. Francis Medical Center of Lynwood Foundation 18-20178                      780                   688                      (0)           -                    -            -             -                      -                  (521)                    946                       19
                                                                                                                                                                                                                                                                                          
St. Vincent Medical Center Foundation            18-20180                   1,613                    147                        -           -                    -            -             -                      -                   (24)
                                                                                                                                                                                                                                                            1,737                        18
                                                                                                                                                                                                                                                                                          
St. Vincent Dialysis Center, Inc.                18-20171                      332                1,234                       (7)           -                    -            -             -                      -                  (374)                 1,185                        59
                                                                                                                                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                Case 2:18-bk-20151-ER




Seton Medical Center Foundation                  18-20175                   6,229                      30                   (36)            -                    -            -             -                   117                   (357)                 5,984                      118
                                                                                                                                                                                                                                                                                        
Verity Business Services                         18-20173                   1,003                        -              (7,347)             -                    -            -             -              13,692                  (4,892)                  2,456                      233
                                                                                                                                                                                                                                                                                        
Verity Medical Foundation                        18-20169                   4,493               20,717                (30,641)              -                    -            -             -              20,586                  (5,633)                  9,521                    8,121
Verity Holdings, LLC                             18-20163                 12,778                  1,544                 (1,681)             -                    -            -             -                9,659               (15,408)                   6,891                      212
                                                                                                                                                                                                                                                                                        
Subtotal                                                       $        76,048       $       346,667         $     (330,597) $       642,678   $      (642,678) $      40,000   $    (40,000) $        425,685         $     (425,685) $                92,118                   31,604

Notes
1) In our monthly submissions, De Paul Ventures, LLC and De Paul Ventures - San Jose Dialysis, LLC are not included above because they do not have bank accounts.
2) Pursuant to the terms of the DIP loan agreement, Verity submits its cash inflows to the Debtors' DIP Lender Ally Bank on a daily basis even when there is no DIP balance outstanding.  When this occurs, Ally Bank returns the funds to Verity.  
   Commencing in November 2018, when there was no DIP balance outstanding, funds flowed to Ally Bank from the VHS – DIP Concentration Account and were returned by Ally to the new VHS – DIP Loan Proceeds account.  Prior to the 
   implementation of this cash management process, funds flowed to/ from Ally Bank through the VHS – AP account and such activity netted to zero to the extent funds were sent to and received from Ally Bank in the same month.  The aggregate of 
   the DIP Inflows and DIP Outflows columns above represent cumulative DIP borrowings and DIP repayments, respectively, for the period presented. 
                                                                                                                                                                                                                                                                                         Main Document    Page 5 of 54
                                                                                                                                                                                                                                                                                       Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                Desc




                                                                                                                                                                                                                                                                     5
Verity Bank Account Cumulative Summary
For the three months ending 11/30/2018 (including 8/31/2018 activity)
$ in 000's

                                                                                                                                                                                                                                                                                            Total
                                  Bank Account                                   Total                   Operating                                                                                                                                      Ending Bank                   Transaction
Bank Account Name                    Number      Beg Balance                 Receipts               Disbursements Sweep Inflows Sweep Outflows DIP Inflows2 DIP Outflows2                                I/C Inflows            I/C Outflows                Balance                        Count
VHS - AP                           XXXXXX6440    $             7,083      $                417      $              (74,982) $            - $                      - $     40,000 $     (45,464)        $       93,800           $     (17,783)          $             3,072                         789
VHS - Self Insurance               XXXXXX9250                    200
                                                                                             79
                                                                                                                              -          -                        -             -                  -                        -                 (236)                        43
                                                                                                                                                                                                                                                                                                        5
VHS - Payroll                      XXXXXX1785                    246
                                                                                                -                  (11,262)              -                        -             -                  -               11,283                           -                    267
                                                                                                                                                                                                                                                                                                      64
VHS - DIP Concentration Account    XXXXXX2889                         -                   134
                                                                                                                              -          -                        -             -           (96,407)               96,407                           -                    134
                                                                                                                                                                                                                                                                                                    191
VHS - DIP Loan Proceeds            XXXXXX4358                         -                         -                       (107)            -                        -             -           101,871                         -             (82,500)                 19,264
                                                                                                                                                                                                                                                                                                      54
OCH - Lockbox                      XXXXXX2945                    188
                                                                                      62,697                                  -          -                (62,436)              -                  -                        -                       -                    449
                                                                                                                                                                                                                                                                                                  2,436
OCH - Gross Revenue                XXXXXX3900                  1,962                            -                             -    62,436                 (63,837)              -                  -                       2
                                                                                                                                                                                                                                                    -                    564
                                                                                                                                                                                                                                                                                                    121
OCH - AP                           XXXXXX6389                  6,499                            -                  (14,706)        63,837                         -             -                  -                 8,231                (60,088)                    3,773                       1,527
OCH - Payroll                      XXXXXX3007                    207
                                                                                                -                  (30,894)              -                        -             -                  -               31,027                           -                    339
                                                                                                                                                                                                                                                                                                    655
OCH - FSA                          XXXXXX2284                    125
                                                                                                -                             -          -                        -             -                  -                        -                 (125)                           -                         2
                                                                                                                                                                                                                                                                                                                             Case 2:18-bk-20151-ER




OCH - Patient Trust                XXXXXX2662                         -                        4
                                                                                                                              -          -                        -             -                  -                        -                     (2)                        1
                                                                                                                                                                                                                                                                                                        4
SLRH - Lockbox                     XXXXXX2926                      24
                                                                                     19,671
                                                                                                                              -          -                (19,575)              -                  -                        -                       -                    120
                                                                                                                                                                                                                                                                                                  1,914
SLRH - Gross Revenue               XXXXXX3905                    746
                                                                                               0
                                                                                                                              -    19,575                 (20,219)              -                  -                        -                       -                    102
                                                                                                                                                                                                                                                                                                    121
SLRH - AP                          XXXXXX6421                  3,047                           1
                                                                                                                     (4,368)       20,219                         -             -                  -                 2,507                (19,708)                    1,698                         784
SLRH - Payroll                     XXXXXX7575                    128
                                                                                                -                  (10,369)              -                        -             -                  -               10,416                           -                    175
                                                                                                                                                                                                                                                                                                    292
SLRH - FSA                         XXXXXX2307                      33
                                                                                                -                             -          -                        -             -                  -                        -                   (33)                          -                         1
SFMC - Lockbox                     XXXXXX2940                    357
                                                                                    135,812                                   -          -              (135,603)               -                  -                        -                       -                    566
                                                                                                                                                                                                                                                                                                  1,237
SFMC - Gross Revenue               XXXXXX3924                    903
                                                                                                -                             -  135,603              (135,347)                 -                  -                        -                       -                 1,159                         120
SFMC - AP                          XXXXXX6407                  7,314                           4
                                                                                                                   (21,001)      135,347                          -             -                  -               10,810               (122,285)                   10,188                        1,601
SFMC - Payroll                     XXXXXX3012                    589
                                                                                                -                  (38,232)              -                        -             -                  -               38,200                           -                    557
                                                                                                                                                                                                                                                                                                  1,086
SFMC - FSA                         XXXXXX2487                    198
                                                                                                -                             -          -                        -             -                  -                        -                 (198)                           -                         1
SFMC - Cafeteria Deposits          XXXXXX1057                    312
                                                                                          105
                                                                                                                            (0)          -                        -             -                  -                        -                 (417)                          0
                                                                                                                                                                                                                                                                                                    133
SFMC - Capitation (AppleCare)      XXXXXX1371                    128
                                                                                                -                    (3,083)             -                        -             -                  -                 3,702                          -                    747
                                                                                                                                                                                                                                                                                                    495
                                                                                                                                                                                                                                                                                                      Main Document




SFMC - Capitation (Conifer)        XXXXXX1357                    156
                                                                                                -                       (574)            -                        -             -                  -                   798
                                                                                                                                                                                                                                                    -                    379
                                                                                                                                                                                                                                                                                                    427
SFMC - Capitation AC               XXXXXX1845                      10
                                                                                                -                         (13)           -                        -             -                  -                     11
                                                                                                                                                                                                                                                    -                        8
                                                                                                                                                                                                                                                                                                      30
SFMC - Capitation HCLA             XXXXXX1840                      75
                                                                                               0
                                                                                                                        (233)            -                        -             -                  -                   266
                                                                                                                                                                                                                                                    -                    109
                                                                                                                                                                                                                                                                                                      86
SFMC - Career College              XXXXXX2162                      37
                                                                                               4
                                                                                                                            (1)          -                        -             -                  -                        -                       -                      40
                                                                                                                                                                                                                                                                                                      33
SVMC - Lockbox                     XXXXXX2964                      13
                                                                                      47,104                                  -          -                (46,950)              -                  -                        -                       -                    167
                                                                                                                                                                                                                                                                                                  1,696
SVMC - Gross Revenue               XXXXXX3929                    672
                                                                                               2
                                                                                                                              -    46,950                 (47,034)              -                  -                        -                       -                    589
                                                                                                                                                                                                                                                                                                    122
SVMC - AP                          XXXXXX6426                  6,943                            -                  (19,721)        47,034                         -             -                  -               11,076                 (41,723)                    3,609                       1,204
SVMC - Payroll                     XXXXXX3017                    116
                                                                                               0
                                                                                                                   (22,487)              -                        -             -                  -               22,520                           -                    148
                                                                                                                                                                                                                                                                                                    600
SVMC - FSA                         XXXXXX2062                      52
                                                                                                -                             -          -                        -             -                  -                        -                   (52)                          -                         1
                                                                                                                                                                                                                                                                                                                       Page 6 of 54




SVMC - Capitation (CHP)            XXXXXX0553                    493
                                                                                                -                       (161)            -                        -             -                  -                        -                       -                    332
                                                                                                                                                                                                                                                                                                      20
SVMC - Capitation (Conifer)        XXXXXX3695                    417
                                                                                               4
                                                                                                                        (353)            -                        -             -                  -                   400
                                                                                                                                                                                                                                                    -                    467
                                                                                                                                                                                                                                                                                                    110
SVMC - Restricted Cash3           XXXXXX0989                   1,230                           3
                                                                                                                              -          -                        -             -                  -                        -                       -                 1,233                             4
SMC - Lockbox                      XXXXXX2902                      14
                                                                                      55,484                                  -          -                (55,385)              -                  -                        -                       -                    113
                                                                                                                                                                                                                                                                                                  2,034
SMC - Gross Revenue                XXXXXX3887                    370
                                                                                                -                             -    55,385                 (54,816)              -                  -                        -                       -                    940
                                                                                                                                                                                                                                                                                                    120
SMC - AP                           XXXXXX6365                  2,911                            -                  (11,188)        54,816                         -             -                  -               13,356                 (52,838)                    7,057                       1,356
SMC - Payroll                      XXXXXX3001                  1,212                            -                  (26,785)              -                        -             -                  -               26,776                           -                 1
                                                                                                                                                                                                                                                                        ,203                        645
SMC - FSA                          XXXXXX2289                    117
                                                                                               1
                                                                                                                              -          -                        -             -                  -                        -                 (117)                           -                         2
SMCC - Lockbox                     XXXXX02907                        2
                                                                                          756
                                                                                                                              -          -                    (740)             -                  -                        -                       -                      18
                                                                                                                                                                                                                                                                                                    269
SMCC - Gross Revenue               XXXXXX3882                      54
                                                                                                -                             -       740                     (738)             -                  -                        -                       -                      56
                                                                                                                                                                                                                                                                                                    120
SMCC - AP                          XXXXXX6384                  1,160                            -                       (354)         738                         -             -                  -                     19
                                                                                                                                                                                                                                              (248)                   1
                                                                                                                                                                                                                                                                        ,315                        254
SMCC - FSA                         XXXXXX2302                      19
                                                                                                -                             -          -                        -             -                  -                        -                   (19)                          -                         1
SMCC - Patient Trust               XXXXX12907                         -                        5
                                                                                                                            (7)          -                        -             -                  -                     24
                                                                                                                                                                                                                                                    -                      22
                                                                                                                                                                                                                                                                                                      14
                                                                                                                                                                                                                                                                                                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                             Desc




                                                                                                                                                                                                                                                                                  6
 Verity Bank Account Cumulative Summary
 For the three months ending 11/30/2018 (including 8/31/2018 activity)
 $ in 000's

                                                                                                                                                                                                                                                                   Total
                                       Bank Account                                     Total                  Operating                                                                                                          Ending Bank                Transaction
 Bank Account Name                        Number        Beg Balance                 Receipts              Disbursements Sweep Inflows Sweep Outflows DIP Inflows2 DIP Outflows2     I/C Inflows          I/C Outflows                 Balance                     Count
                  3
 OCH Foundation                        XXXXXX3433                     1,473                        10
                                                                                                                                    -        -          -         -           -                      -                      (6)                 1,476                        14
 OCH Foundation - Investment3           XXXXX2-037                      242
                                                                                                     0
                                                                                                                                    -        -          -         -           -                      -                        -                   242
                                                                                                                                                                                                                                                                               8
                    3
 SLRH Foundation                       XXXXXX2521                       720
                                                                                                   10
                                                                                                                                  (1)        -          -         -           -                      -                    (74)                    656
                                                                                                                                                                                                                                                                             19
 SFMC of Lynwood Foundation3           XXXXXX2809                       780
                                                                                                 688
                                                                                                                                  (0)        -          -         -           -                      -                  (521)                     946
                                                                                                                                                                                                                                                                             19
                     3
 SVMC Foundation                       XXXXXX3025                       844
                                                                                                 146
                                                                                                                                    -        -          -         -           -                      -                    (24)                    966
                                                                                                                                                                                                                                                                             14
 SVMC Foundation - EWB3                XXXXXX1162                       769
                                                                                                     1
                                                                                                                                    -        -          -         -           -                      -                        -                   771
                                                                                                                                                                                                                                                                               4
 St. Vincent Dialysis Center            XXXXXX8921                      332
                                                                                               1,234                              (7)        -          -         -           -                      -                  (374)                  1,185
                                                                                                                                                                                                                                                                             59
                  3
 SMC Foundation                        XXXXXX2260                     5,660                        24
                                                                                                                                  (2)        -          -         -           -                   117
                                                                                                                                                                                                                        (239)                  5,560
                                                                                                                                                                                                                                                                             17
 SMC Foundation - SVCS3                XXXXXX0089                       451
                                                                                                     6
                                                                                                                                (34)         -          -         -           -                      -                        -                   424
                                                                                                                                                                                                                                                                             98
                                                                                                                                                                                                                                                                                                    Case 2:18-bk-20151-ER




 VBS - AP                               XXXXXX6402                      962
                                                                                                      -                    (2,475)           -          -         -           -                 8,826                (4,866)                   2,448
                                                                                                                                                                                                                                                                           158
 VBS - Payroll                          XXXXXX2982                        15
                                                                                                      -                    (4,873)           -          -         -           -                 4,866                         -                     8
                                                                                                                                                                                                                                                                             74
 VBS - FSA                              XXXXXX3192                        26
                                                                                                      -                             -        -          -         -           -                      -                    (26)                       -                         1
 VMF - Checking                         XXXXXX9996                    4,493                  20,696                      (30,620)            -          -         -           -               20,586                 (5,633)                   9,521
                                                                                                                                                                                                                                                                         8,115
 VMF - Payroll ZBA                      XXXXXX0010                           -                     21
                                                                                                                                (21)         -          -         -           -                      -                        -                      -                         6
 VH - AP                                XXXXXX1597                    1,106                           -                       (690)          -          -         -           -                 6,013                         -                6,430
                                                                                                                                                                                                                                                                           116
 VH - MOB                               XXXXXX1248                    1,108                   1,542
                                                                                                                                    -        -          -         -           -                      -               (2,189)                      461
                                                                                                                                                                                                                                                                             72
 VH - Operating                         XXXXXX1970                    8,321                           -                       (991)          -          -         -           -                 3,645              (10,975)                          -                       14
 VH - Savings                           XXXXXX1975                    2,243                          1
                                                                                                                                  (0)        -          -         -           -                     0
                                                                                                                                                                                                                     (2,244)                         -                       10
 SMCC - Patient Trust - TCB             XXXXXX3611                        24
                                                                                                     0
                                                                                                                                    -        -          -         -           -                      -                    (24)                       -                         2
                        3
 SMC Foundation - TCB                  XXXXXX8521                       117
                                                                                                     0
                                                                                                                                    -        -          -         -           -                      -                  (117)                        -                         3
 Subtotal                                               $          76,048        $        346,667         $           (330,597) $     642,678 $ (642,678) $ 40,000 $   (40,000)   $        425,685       $       (425,685)        $          92,118                    31,604
                                                                                                                                                                                                                                                                             Main Document




 Notes
1)  Sweep inflows and outflows reflect sweeps between lockbox, gross revenue and AP accounts of the same debtor.
2)  Pursuant to the terms of the DIP loan agreement, Verity submits its cash inflows to the Debtors' DIP Lender Ally Bank on a daily basis even when there is no DIP balance outstanding.  When this occurs, Ally 
   Bank returns the funds to Verity.  Commencing in November 2018, when there was no DIP balance outstanding, funds flowed to Ally Bank from the VHS – DIP Concentration Account and were returned by Ally 
   to the new VHS – DIP Loan Proceeds account.  Prior to the implementation of this cash management process, funds flowed to/ from Ally Bank through the VHS – AP account and such activity netted to zero to 
   the extent funds were sent to and received from Ally Bank in the same month.  The aggregate of the DIP Inflows and DIP Outflows columns above represent cumulative DIP borrowings and DIP repayments, 
   respectively, for the period presented.
3)  This bank account contains certain funds that are donor restricted, and therefore, are not available for the debtor’s general operating activities.  Please refer to the attached restricted funds schedule for 
   additional  restricted funds recorded by the debtors that are not included in the Verity bank account summary as they are not part of the cash management program. 
                                                                                                                                                                                                                                                                                              Page 7 of 54
                                                                                                                                                                                                                                                                           Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                    Desc




                                                                                                                                                                                                                                                         7
                                                                        Verity Health System of California, Inc.
                                                                            Bank Reconciliation Summary
                                                                                  November 30, 2018
                                                                                       $ in 000's
                                                                                                                     VHS - DIP
                                                               VHS - AP / Self                                     Concentration          VHS - DIP Loan         Debtor
                                                                 Insurance                 VHS - Payroll             Account                Proceeds              Total
                        Bank Account No. (last 4 digits)         6440 / 9250                  1785                     2889                    4358


Balance Per Bank                                           $               3,115     $                 267     $              134     $            19,264    $        22,779
                                                                                                                                                                           -
Additive Items:                                                                                                                                                            -
       Deposits in Transit                                                                                                                                                 -
       Other Additive Items                                                                                                                                                -
                                                                                                                                                                           -
                                                                                                                                                                                                             Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                         -
       Outstanding Checks                                                  (2,463)                      (18)                                                          (2,482)
       Other Subtractive Items                                                                          (11)                                                             (11)
                                                                                                                                                                           -
Reclassifictions                                                                                                                                                           -
      Negative book balance reclassed to AP                                                                                                                                -
                                                                                                                                                                           -
Petty Cash                                                                                                                                                                 -
                                                                                                                                                                           -
Adjusted Bank Balance                                                        652                       237                    134                  19,264             20,287

GL Balance                                                 $                  652    $                  237    $                134   $             19,264   $        20,287
                                                                                                                                                                                      Main Document




Number of Outstanding Checks                                                 147                           4                                                              151
                                                                                                                                                                                                       Page 8 of 54
                                                                                                                                                                                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                             Desc




                                                                                                                                                                                8
                                                                                                    O'Connor Hospital
                                                                                               Bank Reconciliation Summary
                                                                                                    November 30, 2018
                                                                                                        $ in 000's


                                                                                                                                                                                                                                 Debtor
                                                                 OCH - AP                   OCH - Payroll             OCH -Lockbox/GR       OCH - Patient Trust           OCH - FSA               Petty Cash Total                Total
                        Bank Account No. (last 4 digits)           6389                        3007                     2945 / 3900                2662                     2284                         N/A


Balance Per Bank                                           $                3,773     $                     339   $               1,013    $                   1    $                  -                                   $               5,126
                                                                                                                                                                                                                                               -
Additive Items:                                                                                                                                                                                                                                -
       Deposits in Transit                                                                                                                                                                                                                     -
       Other Additive Items                                                                                                          99
                                                                                                                                                                                                                                              99
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                             Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                                                                                             -
       Outstanding Checks                                                   (2,041)
                                                                                                         (166)                                                                                                                            (2,207)
       Other Subtractive Items                                                                                                     (229)                                                                                                    (229)
                                                                                                                                                                                                                                               -
Reclassifictions                                                                                                                                                                                                                               -
      Reconciling item                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                               -
Petty Cash                                                                                                                                                                                                            5                        5
                                                                                                                                                                                                                                               -
Adjusted Bank Balance                                                       1,732                           173                    883                         1                       -                              5                    2,794

GL Balance                                                 $                  1,732   $                   173     $                  883   $                    1   $                   -   $                          5   $                2,794
                                                                                                                                                                                                                                                      Main Document




Number of Outstanding Checks                                                  250                           119                                                                                                                              369
                                                                                                                                                                                                                                                                       Page 9 of 54
                                                                                                                                                                                                                                                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                             Desc




                                                                                                                                                                                                                                    9
                                                                                              Saint Louise Regional Hospital
                                                                                              Bank Reconciliation Summary
                                                                                                    November 30, 2018
                                                                                                         $ in 000's


                                                                                                                                                                                                                                                                                Debtor
                                                                     SLRH - AP                            SLRH - Payroll                       SLRH - Lockbox/GR                            SLRH - FSA                           Petty Cash Total                                Total
                        Bank Account No. (last 4 digits)               6421                                   7575                                2926 / 3905                                  2307                                     N/A


Balance Per Bank                                           $                            1,698       $                             175      $                              222      -                                                                                $                          2,095
                                                                                                                                                                                                                                                                                                   -
Additive Items:                                                                                                                                                                                                                                                                                    -
       Deposits in Transit                                                                                                                                                                                                                                                                         -
       Other Additive Items                                                                     6                                                                             80                                                                                                                  86
                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                   Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                                                                                                                                                 -
       Outstanding Checks                                                                  (680)                                   (52)                                                                                                                                                         (732)
       Other Subtractive Items                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                   -
Reclassifictions                                                                                                                                                                                                                                                                                   -
      Negative book balance reclassed to AP                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                   -
Petty Cash                                                                                                                                                                                                                                                     3                                   3
                                                                                                                                                                                                                                                                                                   -
Adjusted Bank Balance                                                                   1,024                                     124                                     302                                          -                                       3                               1,452

GL Balance                                                 $                             1,024      $                                124   $                                302    $                                    -   $                                   3   $                             1,452
                                                                                                                                                                                                                                                                                                           Main Document




Number of Outstanding Checks                                                               189                                      36                                                                                                                                                            225
                                                                                                                                                                                                                                                                                                                            Page 10 of 54
                                                                                                                                                                                                                                                                                                          Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                   Desc




                                                                                                                                                                                                                                                                                                10
                                                                                                                                                                                                                      St. Francis Medical Center
                                                                                                                                                                                                                     Bank Reconciliation Summary
                                                                                                                                                                                                                          November 30, 2018
                                                                                                                                                                                                                               $ in 000's


                                                                                                                               SFMC -                                                              SFMC - Capitation                    SFMC - Capitation                                                                     SFMC - Career                                                                    Debtor
                                                                 SFMC - AP                     SFMC - Payroll               Lockbox/GR                           SFMC - FSA                           (Conifer)                           (AppleCare)                    SFMC - Capitation HCLA / AC                            College                           Petty Cash Total                              Total
                        Bank Account No. (last 4 digits)           6407                           3012                    2940 / 3924 / 1057                        2487                                1357                                 1371                                1840 / 1845                                     2162                                    N/A


Balance Per Bank                                           $                  10,188       $                     557      $                  1,725        $                               -    $                           379      $                           747      $                                       117      $                             40                                          $                        13,753
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
Additive Items:                                                                                                                                                                                                                                                                                                                                                                                                                     -
       Deposits in Transit                                                                                                                                                                                                                                       138                                                 43                                                                                                           180
       Other Additive Items                                                                                         197                                                                                                                                                                                            479                                     2                                                                      678
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
Subtractive Items:                                                                                                                                                                                                                                                                                                                                                                                                                  -
       Outstanding Checks                                                         (2,670)                         (361)                                                                                                 (1,710)                          (2,683)                                          (139)                                                                                                               (7,563)
       Other Subtractive Items                                                                                                                    (266)                                                                    (276)                                                                                                                                                                                                 (542)
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case 2:18-bk-20151-ER




Reclassifictions                                                                                                                                                                                                                                                                                                                                                                                                                    -
        Negative book balance reclassed to AP                                                                                                                                                                            1,607                                1,798                                                                                                                                                            3,405
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
Petty Cash                                                                                                                                                                                                                                                                                                                                                                                      3                                   3
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
Adjusted Bank Balance                                                           7,519                            392                         1,459                                        -                                   0                                   (0)                                            499                                    42                                     3                               9,915
                                                                                                                                                                                                                                                                                                                                                                                                                                     -
GL Balance                                                 $                       7,519   $                       392    $                     1,459     $                                -   $                                -   $                                -   $                                        500     $                             42     $                               3    $                           9,915

                                                                                                                                                                                                                                                                                                                                                                                                                                      -
Number of Outstanding Checks                                                      297                            426                                                                                                       825                                  224                                                46                                                                                                             1,818
                                                                                                                                                                                                                                                                                                                                                                                                                             Main Document    Page 11 of 54
                                                                                                                                                                                                                                                                                                                                                                                                                            Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                                                                                                                                     Desc




                                                                                                                                                                                                                                                                                                                                                                                                    11
                                                                                                                        St Vincent Medical Center
                                                                                                                      Bank Reconciliation Summary
                                                                                                                            November 30, 2018
                                                                                                                                $ in 000's


                                                                                                                       SVMC -            SVMC - Capitation       SVMC - Capitation                                                                                 Debtor
                                                               SVMC - AP                SVMC - Payroll              Lockbox/GR              (Conifer)                (CHP)                      SVMC - FSA        SVMC - Restricted Cash   Petty Cash Total         Total
                        Bank Account No. (last 4 digits)         6426                      3017                      2964 / 3929              3695                    0553                         2062                   0989                    N/A


Balance Per Bank                                           $             3,609      $                  148      $                756     $               467     $                 332      $                -    $               1,233                        $             6,546

Additive Items:
       Deposits in Transit                                                                                                                                                                                                                                                                       -
       Other Additive Items                                                                                                         48                                                                                                                                                          48

Subtractive Items:
                                                                                                                                                                                                                                                                                               Case 2:18-bk-20151-ER




       Outstanding Checks                                                (2,180)                      (100)
                                                                                                                                                        (183)                     (186)                                                                                 (2,649)
       Other Subtractive Items                                                                                                                                                                                                                                               -

Reclassifictions
      Negative book balance reclassed to AP                                                                                                                                                                                                                                                               -

Petty Cash                                                                                                                                                                                                                                                 4                                           4

Adjusted Bank Balance                                                    1,429                           48                      804                     285                       146                       -                    1,233                   4                  3,948

GL Balance                                                 $                1,429   $                      48   $                  804   $                 285   $                    146   $                 -   $                1,233   $               4   $           3,948
                                                                                                                                                                                                                                                                       Main Document




Number of Outstanding Checks                                                172                          82                                              209                         68                                                                                                    531
                                                                                                                                                                                                                                                                                        Page 12 of 54
                                                                                                                                                                                                                                                                      Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                               Desc




                                                                                                                                                                                                                                                         12
                                                                                                                        Seton Medical Center
                                                                                                                     Bank Reconciliation Summary
                                                                                                                          November 30, 2018
                                                                                                                              $ in 000's


                                                                                                                                                                                            Debtor
                                                               AP Disbursement             Payroll                Lockbox/GR                FSA                 Petty Cash Total             Total
                        Bank Account No. (last 4 digits)             6365                   3001                   2902 / 3887              2289                       N/A


Balance Per Bank                                           $                7,057      $             1,203    $              1,053      $              -                               $             9,312
                                                                                                                                                                                                         -
                                                                                                                                                                                                                               Case 2:18-bk-20151-ER




Additive Items:                                                                                                                                                                                          -
       Deposits in Transit                                                                                                       50
                                                                                                                                                                                                        50
       Other Additive Items                                                                             24                     222
                                                                                                                                                                                                       246
                                                                                                                                                                                                         -
Subtractive Items:                                                                                                                                                                                       -
       Outstanding Checks                                                  (1,669)                    (125)                                                                                         (1,793)
       Other Subtractive Items                                                                                                 (354)                                                                  (354)
                                                                                                                                                                                                         -
Reclassifictions                                                                                                                                                                                         -
     Negative book balance reclassed to AP                                                                                                                                                               -
                                                                                                                                                                                                       Main Document




                                                                                                                                                                                                         -
Petty Cash                                                                                                                                                                         4                     4
                                                                                                                                                                                                         -
Adjusted Bank Balance                                                       5,388                    1,102                     971                     -                           4                 7,465

GL Balance                                                 $                   5,388   $             1,102    $                   971   $               -   $                      4   $                7,465



Number of Outstanding Checks                                                  250                     121                                                                                                        371
                                                                                                                                                                                                                        Page 13 of 54
                                                                                                                                                                                                      Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                               Desc




                                                                                                                                                                                           13
                                                                                               Seton Medical Center Coastside
                                                                                                Bank Reconciliation Summary
                                                                                                     November 30, 2018
                                                                                                         $ in 000's


                                                                                                SMCC -                                                                                            Debtor
                                                           AP Disbursement                    Lockbox/GR                       Patient Trust                         FSA                           Total
                        Bank Account No. (last 4 digits)         6834                         02907 / 3882                         12907


Balance Per Bank                                           $                  1,315       $                         74     $                       22     $                          -    $                 1,412
                                                                                                                                                                                                                -
Additive Items:                                                                                                                                                                                                 -
       Deposits in Transit                                                                                                                                                                                      -
       Other Additive Items                                                                                            1                                                                                        1
                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                     Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                                                              -
       Outstanding Checks                                                           (45)                                                           (4)                                                        (49)
       Other Subtractive Items                                                        (0)                          (49)                            (3)                                                        (53)
                                                                                                                                                                                                                -
Reclassifictions                                                                                                                                                                                                -
      Negative book balance reclassed to AP                                                                                                                                                                     -
                                                                                                                                                                                                                -
Petty Cash                                                                                                                                                                                                      -
                                                                                                                                                                                                                -
Adjusted Bank Balance                                                         1,270                                 26                             15                                -                      1,311

GL Balance                                                 $                    1,270     $                         26     $                         15   $                           -   $                    1,311
                                                                                                                                                                                                                             Main Document




Number of Outstanding Checks                                                      35                                                                 5                                                           40
                                                                                                                                                                                                                                              Page 14 of 54
                                                                                                                                                                                                                            Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                     Desc




                                                                                                                                                                                                                       14
                                                           O'Connor Hospital Foundation
                                                           Bank Reconciliation Summary
                                                                November 30, 2018
                                                                    $ in 000's


                                                                                                                                                                           Debtor
                                                                     OCH Foundation                            OCH Foundation - Investment                                  Total
                        Bank Account No. (last 4 digits)                  3433                                           2-037


Balance Per Bank                                           $                                      1,476        $                                      242      $                            1,719
                                                                                                                                                                                                 -
Additive Items:                                                                                                                                                                                  -
       Deposits in Transit                                                                                                                                                                       -
       Other Additive Items                                                                                                                                                                      -
                                                                                                                                                                                                 -
                                                                                                                                                                                                                                    Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                                               -
       Outstanding Checks                                                                                                                                                                        -
       Other Subtractive Items                                                                           (0)                                                                                    (0)
                                                                                                                                                                                                 -
Reclassifictions                                                                                                                                                                                 -
      Negative book balance reclassed to AP                                                                                                                                                      -
                                                                                                                                                                                                 -
Petty Cash                                                                                                                                                                                       -
                                                                                                                                                                                                 -
Adjusted Bank Balance                                                                             1,476                                               242                                   1,718
                                                                                                                                                                                                  -
GL Balance                                                 $                                      1,476        $                                         242   $                             1,718
                                                                                                                                                                                                            Main Document




Number of Outstanding Checks                                                                                                                                                                     -
                                                                                                                                                                                                                             Page 15 of 54
                                                                                                                                                                                                           Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                    Desc




                                                                                                                                                                                                      15
                                               Saint Louise Regional Hospital Foundation
                                                     Bank Reconciliation Summary
                                                           November 30, 2018
                                                               $ in 000's


                                                                 Debtor
                                                                  Total
                        Bank Account No. (last 4 digits)          2521


Balance Per Bank                                           $              656

Additive Items:
       Deposits in Transit
       Other Additive Items                                                   3
                                                                                                                         Case 2:18-bk-20151-ER




Subtractive Items:
       Outstanding Checks 
       Other Subtractive Items

Reclassifictions
      Negative book balance reclassed to AP

Petty Cash

Adjusted Bank Balance                                                     659

GL Balance                                                 $                659
                                                                                                 Main Document




Number of Outstanding Checks
                                                                                                                  Page 16 of 54
                                                                                                Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                         Desc




                                                                                           16
                                           St. Francis Medical Center of Lynwood Foundation
                                                      Bank Reconciliation Summary
                                                           November 30, 2018
                                                                $ in 000's


                                                                     Debtor
                                                                      Total
                        Bank Account No. (last 4 digits)              2809


Balance Per Bank                                           $                         946

Additive Items:
       Deposits in Transit
       Other Additive Items
                                                                                                                             Case 2:18-bk-20151-ER




Subtractive Items:
       Outstanding Checks 
       Other Subtractive Items                                                          (16)

Reclassifictions
      Negative book balance reclassed to AP

Petty Cash

Adjusted Bank Balance                                                                930

GL Balance                                                 $                          930
                                                                                                     Main Document




Number of Outstanding Checks
                                                                                                                      Page 17 of 54
                                                                                                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                             Desc




                                                                                               17
                                                  St Vincent Medical Center Foundation
                                                      Bank Reconciliation Summary
                                                           November 30, 2018
                                                               $ in 000's


                                                                    Debtor
                                                                     Total
                        Bank Account No. (last 4 digits)          3025 / 1162


Balance Per Bank                                           $                      1,737

Additive Items:
       Deposits in Transit                                                               49
       Other Additive Items
                                                                                                                            Case 2:18-bk-20151-ER




Subtractive Items:
       Outstanding Checks 
       Other Subtractive Items

Reclassifictions
      Negative book balance reclassed to AP

Petty Cash

Adjusted Bank Balance                                                             1,786

GL Balance                                                 $                       1,786
                                                                                                    Main Document




Number of Outstanding Checks
                                                                                                                     Page 18 of 54
                                                                                                   Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                            Desc




                                                                                              18
                                                     St. Vincent Dialysis Center, Inc.
                                                     Bank Reconciliation Summary
                                                            November 30, 2018
                                                           $ in 000's


                                                                 Debtor
                                                                  Total
                        Bank Account No. (last 4 digits)          8921


Balance Per Bank                                           $              1,185

Additive Items:
       Deposits in Transit                                                     96
       Other Additive Items
                                                                                                                       Case 2:18-bk-20151-ER




Subtractive Items:
       Outstanding Checks 
       Other Subtractive Items                                                (0)
                                                                               

Reclassifictions
      Negative book balance reclassed to AP

Petty Cash

Adjusted Bank Balance                                                     1,280

GL Balance                                                 $                1,280
                                                                                               Main Document




Number of Outstanding Checks
                                                                                                                Page 19 of 54
                                                                                              Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                       Desc




                                                                                         19
                                                      Seton Medical Center Foundation
                                                       Bank Reconciliation Summary
                                                            November 30, 2018
                                                                 $ in 000's


                                                                                                                                                                      Debtor
                                                                 SMC Foundation                          SMC Foundation - SVCS                                         Total
                        Bank Account No. (last 4 digits)              2260                                       0089


Balance Per Bank                                           $                            5,560       $                                            424      $                          5,984

Additive Items:
       Deposits in Transit                                                                                                                                                                -
       Other Additive Items                                                                   327                                                                                       327
                                                                                                                                                                                                                               Case 2:18-bk-20151-ER




Subtractive Items:
       Outstanding Checks                                                                                                                                                                 -
       Other Subtractive Items                                                               (117)                                              (424)                                  (541)

Reclassifictions
      Negative book balance reclassed to AP                                                                                                                                                 -

Petty Cash                                                                                                                                                                                  -

Adjusted Bank Balance                                                                   5,770                                                        -                                 5,770
                                                                                                                                                                                             -
GL Balance                                                 $                              5,770     $                                                 -   $                             5,770
                                                                                                                                                                                                       Main Document




Number of Outstanding Checks                                                                                                                                                                 -
                                                                                                                                                                                                                        Page 20 of 54
                                                                                                                                                                                                      Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                               Desc




                                                                                                                                                                                                 20
                                                       Verity Business Services
                                                     Bank Reconciliation Summary
                                                          November 30, 2018
                                                               $ in 000's


                                                                                                                                                                        Debtor
                                                               AP Disbursement                        Payroll                            FSA                             Total
                        Bank Account No. (last 4 digits)             6402                              2982                              3192


Balance Per Bank                                           $                     2,448       $                           8    $                            -    $                 2,456
                                                                                                                                                                                      -
Additive Items:                                                                                                                                                                       -
       Deposits in Transit                                                                                                                                                            -
       Other Additive Items                                                                                               1                                                           1
                                                                                                                                                                                      -
                                                                                                                                                                                                                           Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                                    -
       Outstanding Checks                                                             (645)                             (3)                                                        (648)
       Other Subtractive Items                                                                                                                                                        -
                                                                                                                                                                                      -
Reclassifictions                                                                                                                                                                      -
      Negative book balance reclassed to AP                                                                                                                                           -
                                                                                                                                                                                      -
Petty Cash                                                                                                                                                                            -
                                                                                                                                                                                      -
Adjusted Bank Balance                                                            1,802                                   6                                 -                      1,809

GL Balance                                                 $                       1,802     $                           6    $                             -   $                    1,809
                                                                                                                                                                                                   Main Document




Number of Outstanding Checks                                                          28                                 2                                                             30
                                                                                                                                                                                                                    Page 21 of 54
                                                                                                                                                                                                  Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                           Desc




                                                                                                                                                                                             21
                                                       Verity Medical Foundation
                                                      Bank Reconciliation Summary
                                                           November 30, 2018
                                                               $ in 000's


                                                                                                                                                                               Debtor
                                                               VMF - Checking                    VMF - Payroll ZBA                   Petty CashTotal                            Total
                        Bank Account No. (last 4 digits)            9996                               0010


Balance Per Bank                                           $                         9,521       $                            -                                      $                      9,521

Additive Items:                                                                                                                                                                                    -
       Deposits in Transit                                                                                                                                                                         -
       Other Additive Items                                                                  4                                                                                                     4
                                                                                                                                                                                                   -
                                                                                                                                                                                                                                      Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                                                 -
       Outstanding Checks                                                               (806)                                                                                                   (806)
       Other Subtractive Items                                                                                                                                                                     -
                                                                                                                                                                                                   -
Reclassifictions                                                                                                                                                                                   -
      Negative book balance reclassed to AP                                                                                                                                                        -
                                                                                                                                                                                                   -
Petty Cash                                                                                                                                                       4                                 4
                                                                                                                                                                                                   -
Adjusted Bank Balance                                                                8,719                                    -                                 4                              8,722
                                                                                                                                                                                                    -
GL Balance                                                 $                         8,719       $                             -   $                            4    $                         8,722
                                                                                                                                                                                                              Main Document




Number of Outstanding Checks                                                            345                                                                                                   345
                                                                                                                                                                                                                               Page 22 of 54
                                                                                                                                                                                                             Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                      Desc




                                                                                                                                                                                                        22
                                                         Verity Holdings, LLC
                                                     Bank Reconciliation Summary
                                                          November 30, 2018
                                                               $ in 000's


                                                                                                                                                                Debtor
                                                               AP Disbursement              MOB                   Operating               Saving                 Total
                        Bank Account No. (last 4 digits)             1597                   1248                    1970                   1975


Balance Per Bank                                           $              6,430       $             461     $                  -    $                -    $              6,891
                                                                                                                                                                             -
Additive Items:                                                                                                                                                              -
       Deposits in Transit                                                                                                                                                   -
       Other Additive Items                                                       5                                                                                          5
                                                                                                                                                                             -
                                                                                                                                                                                                                Case 2:18-bk-20151-ER




Subtractive Items:                                                                                                                                                           -
       Outstanding Checks                                                   (85)
                                                                                                                                                                           (85)
       Other Subtractive Items                                                                        (4)                                                                   (4)
                                                                                                                                                                             -
Reclassifictions                                                                                                                                                             -
      Negative book balance reclassed to AP                                                                                                                                  -
                                                                                                                                                                             -
Petty Cash                                                                                                                                                                   -
                                                                                                                                                                             -
Adjusted Bank Balance                                                     6,350                     457                        -                     -                   6,807

GL Balance                                                 $               6,350      $              457    $                   -   $                 -   $            6,807
                                                                                                                                                                                        Main Document




Number of Outstanding Checks                                                 31                                                                                             31
                                                                                                                                                                                                         Page 23 of 54
                                                                                                                                                                                       Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                Desc




                                                                                                                                                                                  23
                                     Verity Health System, Inc.
                                   Notes on Bank Reconciliations
                                        November 30, 2018



    1.  De Paul Ventures, LLC and De Paul Ventures – San Jose Dialysis, LLC have no bank accounts. 
        Therefore, there is no bank activity reported on the Verity Bank Account Summary or on the Verity 
        Bank Account Cumulative Summary, and accordingly no bank reconciliations. 
         
    2.  The following bank accounts were closed in September and October 2018.  Since there was no activity 
        for these accounts in November 2018, these accounts are not reported on the Bank Reconciliation 
        Summary. 
 
                                                                                                                                             Case 2:18-bk-20151-ER




              Account name                              Last four of account #
              SMC Foundation - TCB                      #XXXXXX8521 
              SMCC - Patient Trust - TCB                #XXXXXX3611 
 
    3.  The following bank accounts were closed in November 2018: 
 
              Account name                               Last four of account #
              OCH - FSA                                  #XXXXXX2284 
              SLRH - FSA                                 #XXXXXX2307 
              SMC - FSA                                  #XXXXXX2289 
              SMCC - FSA                                 #XXXXXX2302 
                                                                                                                     Main Document




              SFMC - FSA                                 #XXXXXX2487 
              SVMC - FSA                                 #XXXXXX2062 
              VBS - FSA                                  #XXXXXX3192 
              VH - Operating                             #XXXXXX1970 
              VH - Savings                               #XXXXXX1975 
 
 
    4.  The following bank account was closed in December 2018: 
 
              Account name                               Last four of account #
              VMF - Payroll ZBA - Wells Fargo            #XXXXXX0010 
                                                                                                                                      Page 24 of 54




                                                          
 
                                                                                                                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                             Desc




                                                                                                               24
          Case 2:18-bk-20151-ER                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14                                          Desc
                                                    Main Document    Page 25 of 54
Verity Status of Payments to Secured Creditors, Lessors, And Other Parties to Executory Contracts
For the month ending 11/30/2018
$ in 000's


                                                                                                               Post-petition                Total Due Not Paid
                                                                           Frequency of                       Payments Not                    According to
                                                                                                                             (A)
  #     Creditor, Lessor, Etc.                                           Payments (Mo/Qtr) Amount of Payment Made (Number)                  Postpetition Terms
Secured Debt Holders
  1     Wells Fargo - 2005 Bonds                                               Monthly                      $1,226                      -                    -
  2     US Bank 2015 Notes                                                     Monthly                       1,044                      -                    -
  3     Verity MOB Financing, LLC                                              Monthly                         409                      -                    -
  4     US Bank 2017 Notes                                                     Monthly                         254                      -                    -
                   (B)
  5     Ally Bank                                                              Various                         107                      -                    -
        Subtotal                                                                                            $3,041                      -                    -


Top 20 Vendors
  1     Healthnow Administrative Services                                      Various                      $9,980                      -                    -
  2     Transamerica                                                           Various                       5,793                      -                    -
  3     Medline Industries, Inc.                                               Various                       2,636                      -                    -
  4     Cardinal Health                                                        Various                       2,446                      -                    -
  5     Mckesson Specialty Care Distribution                                   Various                       2,414                      -                    -
  6     Verity Medical Group                                                   Various                       2,091                      -                    -
  7     San Jose Medical Clinic, Inc                                           Various                       1,967                      -                    -
  8     Sodexo, Inc & Affiliates                                               Various                       1,341                      -                    -
  9     Applecare Medical Group                                                Various                       1,240                      -                    -
  10    Stanford Health Care                                                   Various                       1,106                      -                    -
  11    Delta Dental                                                           Various                         808                      -                    -
  12    Los Angeles Department Of Water And Power                              Various                         776                      -                    -
  13    California Dept Of Public Health                                       Various                         720                      -                    -
  14    Sports, Orthopedic & Rehabilitation Associates                         Various                         680                      -                    -
  15    Medtronic USA Inc                                                      Various                         678                      -                    -
  16    Boston Scientific Corp                                                 Various                         677                      -                    -
  17    Quadramed Corporation                                                  Various                         622                      -                    -
  18    Rightsourcing Inc                                                      Various                         603                      -                    -
  19    American Red Cross                                                     Various                         575                      -                    -
  20    Stryker Orthopedics                                                    Various                         469                      -                    -
        Subtotal                                                                                          $37,621                       -                    -


Notes
  A)    See Notes after XI. Questionnaire.
  B)    In addition to the above payments to Ally Bank, Verity also submits its cash inflows to the Debtors' DIP Lender Ally Bank on a daily 
        basis even when there is no DIP balance outstanding. When this occurs, Ally Bank returns the funds to Verity. To the extent funds are sent to and 
        received from Ally Bank in the same month in the case of a zero DIP balance, the transfers will net out to zero.




                                                                                                                                                  25
      Case 2:18-bk-20151-ER     Doc
                        II. STATUS OF 1172  Filed
                                      PAYMENTS     12/31/18CREDITORS,
                                               TO SECURED     EnteredLESSORS
                                                                      12/31/18 10:10:14                                      Desc
                                  Main Document
                              AND OTHER               Page 26CONTRACTS
                                        PARTIES TO EXECUTORY   of 54

                                                                                                Post-Petition         Total Due not paid
                                                     Frequency of Payments                   payments not made           according to
         Creditor, Lessor, Etc.                            (Mo/Qtr)        Amount of Payment     (Number)             postpetition terms

SEE PRIOR PAGE




                                                                                                      TOTAL DUE:


                                                    III. TAX LIABILITIES - $ in 000's

FOR THE REPORTING PERIOD - $ in 000's:
                                                                                    Gross Sales Subject to Sales Tax: $                 516
                                                                                                  Total Wages Paid: $                58,332

                                                                             Total Post-Petition                          Date Delinquent
                                                                              Amounts Owing Amount Delinquent              Amount Due
                                           Federal Withholding               $              58   $                -
                                           State Withholding                                36                    -
                                           FICA- Employee/Employer Share                 1,103                    -
                                           State Unemployment                               62                    -
                                           State Disability Insurance                        -                    -
                                           Sales and Use                                    47                    -
                                           Real Property                                   669
                                  Other:
                                                                    TOTAL $              1,975                    -




                                                                                                                                26
            CaseIV.
                 2:18-bk-20151-ER  Doc
                    AGING OF ACCOUNTS   1172 AND
                                      PAYABLE FiledPATIENT
                                                    12/31/18RECEIVABLES
                                                               Entered 12/31/18   10:10:14
                                                                         - $ in 000's                                                        Desc
                                     Main Document     Page 27 of 54
                                                                            *Accounts Payable                Patient Receivables
                                                                              Post-Petition              Combined Pre and Post Petition
                                                         30 days or less    $           5,266                                  $102,506
                                                           31 - 60 days                   432                                   $28,279
                                                           61 - 90 days                   206                                   $15,897
                                                          91 - 120 days                   337                                   $12,843
                                                         Over 120 days                      -                                   $42,438
                                                               TOTAL:       $           6,241                           $       201,963

                                                       V. INSURANCE COVERAGE

                                                                                 Amount of           Policy Expiration       Premium Paid
                                                      Name of Carrier            Coverage                  Date              Through (Date)
                       General Liability
                  Worker's Compensation                                             See Schedule Attached
                               Casualty
                                Vehicle
               Others:


                               VI. UNITED STATES TRUSTEE QUARTERLY FEES - $ in 000's
                                               (TOTAL PAYMENTS)

 Quarterly Period              Total                                                                                          Quarterly Fees
  Ending (Date)            Disbursements              Quarterly Fees             Date Paid               Amount Paid           Still Owing
        30-Sep-2018 $                  89,411     $                 898            31-Oct-2018 $                     898    $                    - (A)
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                                                                                                                 -
                                                  $                 898                              $               898    $                    -
(A)   The Debtors did not initially receive an invoice from the U.S. Trustee for quarterly fees for De Paul Ventures – San Jose Dialysis, LLC 
and therefore $0.325 thousand of the reported amount paid was paid on November 30, 2018.

See Notes after Section XI., Questionnaire.




                                                                                                                                                 27
Case 2:18-bk-20151-ER   Doc 1172
                VII SCHEDULE      Filed 12/31/18 PAID
                             OF COMPENSATION       Entered 12/31/18 10:10:14
                                                      TO INSIDERS                                              Desc
                         Main Document     Page 28 of 54
                                                                           Aggregate Insider
                         Debtor                      Account Used         Compensation Paid
  Verity Health System of California, Inc.           XXXXXX1785      $                              410,905
  O’Connor Hospital                                  XXXXXX3007      $                                96,252
  Saint Louise Regional Hospital                     XXXXXX7575      $                                16,585
  St. Francis Medical Center                         XXXXXX3012      $                                40,572
  St. Vincent Medical Center                         XXXXXX3017      $                                90,661
  Seton Medical Center                               XXXXXX3001      $                                65,515
  O’Connor Hospital Foundation                                                                                  -
  Saint Louise Regional Hospital Foundation                                                                     -
  St. Francis Medical Center of Lynwood Foundation                                                              -
  St. Vincent Foundation                                                                                        -
  St. Vincent Dialysis Center, Inc.                                                                             -
  Seton Medical Center Foundation                                                                               -
  Verity Business Services                                                                                      -
  Verity Medical Foundation                          XXXXXX9996      $                                52,889
  Verity Holdings, LLC                                                                                          -
  DePaul Ventures, LLC                                                                                          -
  DePaul Ventures - San Jose Dialysis, LLC                                                                      -
                                                                     $                              773,379


                   VIII SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                                      Aggregate Insider Other
                         Debtor                      Account Used       Amounts Paid (a)
  Verity Health System of California, Inc.           XXXXXX6440      $                                42,431
  O’Connor Hospital                                  XXXXXX6389      $                                    158
  Saint Louise Regional Hospital                     XXXXXX6421      $                                11,000
  St. Francis Medical Center                         XXXXXX6407      $                                     -
  St. Vincent Medical Center                         XXXXXX6426       $                                 7,815
  Seton Medical Center                               XXXXXX6365      $                                20,100
  O’Connor Hospital Foundation                                       $                                     -
  Saint Louise Regional Hospital Foundation                          $                                     -
  St. Francis Medical Center of Lynwood Foundation                   $                                     -
  St. Vincent Foundation                                             $                                     -
  St. Vincent Dialysis Center, Inc.                                  $                                     -
  Seton Medical Center Foundation                                    $                                     -
  Verity Business Services                                           $                                     -
  Verity Medical Foundation                                          $                                     -
  Verity Holdings, LLC                                               $                                     -
  DePaul Ventures, LLC                                               $                                     -
  DePaul Ventures - San Jose Dialysis, LLC                           $                                     -
                                                                     $                                81,504


  (a) For the Hospital Debtors, amounts represent payments made by the Hospitals to physician
  board members associated with medical directorships and on-call coverage provided. Such
  payments are not associated with services provided as a board member.
                                                                                                                    28
VERITY HEALTH SYSTEM
CONSOLIDATING BALANCE SHEET - UNAUDITED
AS OF NOVEMBER 30, 2018
(In thousands)


                                                                                                                                                                                                                                                                                                 DePaul Ventures
                                                                                                                                                                         Seton Medical    System Office
                                                                                            Saint Louise                                                                                                        System                                                                           (Includes DePaul
                                                                       O'Connor                                 St. Francis          St. Vincent      Seton Medical    Center Coastside   (Verity Health                    Obligated Group                                Verity Business
                                                                                             Regional                                                                                                        Elimination -                              Non-Debtor A                               Ventures - San
                                                                       Hospital                                Medical Center       Medical Center       Center         (Seton Medical    System of CA,                         Subtotal                                      Services
                                                                                              Hospital                                                                                                      Obligated Group                                                                        Jose Dialysis,
                                                                                                                                                                            Center)            Inc.)
                                                                                                                                                                                                                                                                                                       LLC)

ASSETS
   CURRENT ASSETS:
   Cash and cash equivalents                                       $         2,794 $                1,452 $             9,916 $              2,715 $          7,465 $            1,312 $          20,412 $                  -       $    46,066 $              10,127 $             1,809 $                    1
   Net patient accounts receivable                                           43,601                 16,005              57,967               31,580           40,814              5,061                 -                  -             195,028                     -                   -                      -
   Due from government agencies                                               1,703                    234               8,986                4,101            1,782                  -                 -                  -              16,806                     -                   -                      -
                                                                                                                                                                                                                                                                                                                                               Case 2:18-bk-20151-ER




   Due from related organizations                                            13,225                  5,043             414,963               10,385           17,613                 48           545,844          (951,143)              55,978                     -              37,050                  3,136
   Other current assets                                                      14,606                  4,920              30,029               13,957            9,334                357            10,802                  -              84,005                 7,592                 157                    377
   Other restricted assets                                                        -                      -                   -                    -                -                  -                 -                  -                   -                     -                   -                      -
Total current assets                                                         75,929                 27,654             521,861               62,738           77,008              6,778           577,058          (951,143)             397,883                17,719              39,016                  3,514

ASSETS LIMITED AS TO USE:
   Other investments                                                                -                      -                    -             3,095                -                  -                 -                       -          3,095                35,787                       -                    -
   Under bond indenture agreements                                                  -                      -                    -                 -           35,272                  -            24,525                       -         59,797                     -                       -                    -
Total assets limited as to use                                                      -                      -                    -             3,095           35,272                  -            24,525                       -         62,892                35,787                       -                    -

PROPERTY AND EQUIPMENT, Net                                                  29,766                 13,886              89,601               46,885           43,713               678             24,855                       -        249,384                       -             1,617                        -

OTHER LONG-TERM ASSETS                                                            570                      7              177                    34              233                  -             5,021                       -          6,042                       -                     -                   21

TOTAL ASSETS                                                       $       106,265      $          41,547      $      611,639       $      112,752    $      156,226   $         7,456    $      631,459    $      (951,143) $           716,201    $          53,506      $        40,633       $         3,535
                                                                                                                                                                                                                                                                                                                       Main Document




LIABILITIES AND NET (DEFICIT) ASSETS
   CURRENT LIABILITIES:
   Accounts payable                                                $        22,587 $                5,181 $            17,546 $             22,926 $         15,616 $              426 $          18,592 $              -           $    102,874 $                 13 $             5,365 $                  -
   Current portion of long-term debt, net of debt issuance costs                774                    469               4,076                  867            1,801                  -           159,126                  -              167,113                    -                   -                       -
   Due to government agencies                                                   161                      2               2,413                1,104              245                  -                 -                  -                3,925                    -                   -                       -
   Accrued expenses and other current liabilities                            22,843                  7,619              71,621               36,376           44,365              2,598           127,079                  -              312,501               15,877               7,738                       -
   Due to related organizations                                             282,449                 76,737               3,481              284,866          184,672             25,406           226,201          (951,143)              132,669                    -              25,597                       2
Total current liabilities                                                   328,814                 90,008              99,137              346,139          246,699             28,430           530,998          (951,143)              719,082               15,890              38,700                       2

OTHER LIABILITIES
   Pension and other long-term liabilities                                   41,667                  4,576              78,517               59,954            2,479                25             46,865                       -        234,083                32,756                       -                    -
Total other liabilities                                                      41,667                  4,576              78,517               59,954            2,479                25             46,865                       -        234,083                32,756                       -                    -
                                                                                                                                                                                                                                                                                                                                        Page 29 of 54




LONG-TERM DEBT, Net of current portion
and debt issuance costs                                                      47,507                 28,776              63,436               53,181           96,106                  -            40,432                       -        329,438                       -                     -                    -

Total liabilities                                                           417,988                123,360             241,090              459,274          345,284             28,455           618,295          (951,143)            1,282,603               48,646              38,700                       2

NET (DEFICIT) ASSETS:
   Unrestricted                                                           (311,723)               (81,813)             370,491            (349,840)         (189,058)          (20,999)            13,164                  -            (569,778)                4,860                1,933                 3,533
   Temporarily restricted                                                         -                      -                  58                  523                 -                 -                 -                  -                  581                    -                    -                     -
   Permanently restricted                                                         -                      -                   -                2,795                 -                 -                 -                  -                2,795                    -                    -                     -
Total net (deficit) assets                                                (311,723)               (81,813)             370,549            (346,522)         (189,058)          (20,999)            13,164                  -            (566,402)                4,860                1,933                 3,533
TOTAL LIABILITIES AND NET (DEFICIT) ASSETS                         $       106,265 $               41,547 $           611,639 $            112,752 $         156,226 $           7,456 $         631,459 $         (951,143) $           716,201 $             53,506 $             40,633 $               3,535
                                                                                                                                                                                                                                                                                                                      Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                               Desc




                                                                                                                                                                                                                                                                                                  29
VERITY HEALTH SYSTEM
CONSOLIDATING BALANCE SHEET - UNAUDITED
AS OF NOVEMBER 30, 2018
(In thousands)



                                                                                                                                                          St. Francis            Saint Louise
                                                                     St. Vincent                                   O'Connor         Seton Medical                                                                                                                             System
                                                                                         Verity Medical                                                 Medical Center of         Regional              St. Vincent        Verity Holdings,
                                                                   Dialysis Center                                 Hospital            Center                                                                                                         Non-Debtor B       Elimination - Non            Verity Total
                                                                                          Foundation                                                       Lynwood                 Hospital             Foundation               LLC
                                                                         Inc.                                     Foundation         Foundation                                                                                                                          Obligated Group
                                                                                                                                                          Foundation             Foundation


ASSETS
   CURRENT ASSETS:
   Cash and cash equivalents                                       $         1,280 $              8,722 $                  235 $              562 $                 209 $                  168 $                 191 $               7,667 $                     15 $                     -       $          77,052
   Net patient accounts receivable                                              762                6,172                      -                  -                     -                      -                     -                     -                        -                     -                   201,962
   Due from government agencies                                                   -                    -                      -                  -                     -                      -                     -                     -                        -                     -                    16,806
                                                                                                                                                                                                                                                                                                                                                Case 2:18-bk-20151-ER




   Due from related organizations                                             2,604                4,520                      2                  7                     4                      5                12,502                72,838                        -             (188,646)                         -
   Other current assets                                                          92                4,154                     12                106                 3,280                     39                 1,817                 1,010                        -               (6,548)                    96,093
   Other restricted assets                                                        -                    -                      -                  -                     -                      -                     -                 1,259                        -                     -                     1,259
Total current assets                                                          4,738               23,568                    249                675                 3,493                    212                14,510                82,774                       15             (195,194)                   393,172

ASSETS LIMITED AS TO USE:
   Other investments                                                                 -                    -               1,483              5,326                   721                    491                 4,197                         -                      -                        -               51,100
   Under bond indenture agreements                                                   -                    -                   -                  -                     -                      -                     -                         -                      -                        -               59,797
Total assets limited as to use                                                       -                    -               1,483              5,326                   721                    491                 4,197                         -                      -                        -              110,897

PROPERTY AND EQUIPMENT, Net                                                    204                 5,014                        -                   -                    -                      -                      -             22,205                          -                        -              278,424

OTHER LONG-TERM ASSETS                                                               -             2,285                        -                   -                    -                      -                 948                   748                          -             (1,239)                     8,805

TOTAL ASSETS                                                       $         4,942       $       30,867       $          1,732      $        6,001      $          4,214     $             703      $          19,655      $       105,727        $              15      $       (196,433) $                791,298
                                                                                                                                                                                                                                                                                                                        Main Document




LIABILITIES AND NET (DEFICIT) ASSETS
   CURRENT LIABILITIES:
   Accounts payable                                                $           -         $        5,515       $            -        $          -        $            -       $             -        $             -        $          1,403 $                   -        $            -           $         115,170
   Current portion of long-term debt, net of debt issuance costs                 -                     -                      -                  -                     -                      -                     -                    101                         -                   -                   167,214
   Due to government agencies                                                    -                     -                      -                  -                     -                      -                     -                      -                         -                   -                     3,925
   Accrued expenses and other current liabilities                               50                11,220                      -                  -                     -                      4                     -                  3,760                         -             (7,768)                   343,382
   Due to related organizations                                              8,954                     -                  7,297              1,029                 8,583                  5,068                   747                (1,300)                         -           (188,646)                         -
Total current liabilities                                                    9,004                16,735                  7,297              1,029                 8,583                  5,072                   747                  3,964                         -           (196,414)                   629,691

OTHER LIABILITIES
   Pension and other long-term liabilities                                           -             6,440                       70                   -                    -                      -                     96             16,903                          -                (19)                   290,329
Total other liabilities                                                              -             6,440                       70                   -                    -                      -                     96             16,903                          -                (19)                   290,329
                                                                                                                                                                                                                                                                                                                                         Page 30 of 54




LONG-TERM DEBT, Net of current portion
and debt issuance costs                                                              -                    -                     -                   -                    -                      -                      -            111,184                          -                        -              440,622

Total liabilities                                                            9,004                23,175                  7,367              1,029                 8,583                  5,072                   843               132,051                          -           (196,433)                 1,360,642

NET (DEFICIT) ASSETS:
   Unrestricted                                                             (4,062)                7,692                (6,888)               (279)               (8,370)                (4,876)                11,950             (27,583)                       15                     -                 (591,853)
   Temporarily restricted                                                         -                    -                    918               2,533                 4,001                    507                 4,425                1,259                        -                     -                    14,224
   Permanently restricted                                                         -                    -                    335               2,718                     -                      -                 2,437                    -                        -                     -                     8,285
Total net (deficit) assets                                                  (4,062)                7,692                (5,635)               4,972               (4,369)                (4,369)                18,812             (26,324)                       15                     -                 (569,344)
TOTAL LIABILITIES AND NET (DEFICIT) ASSETS                         $         4,942 $             30,867 $                1,732 $             6,001 $               4,214 $                  703 $              19,655 $            105,727 $                     15 $            (196,433) $                791,298
                                                                                                                                                                                                                                                                                                                       Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                                Desc




                                                                                                                                                                                                                                                                                                             30
VERITY HEALTH SYSTEM
STATEMENT OF OPERATIONS - UNAUDITED
FOR THE MONTH ENDED NOVEMBER 30, 2018
(In thousands)


                                                                                                                                                                                                                                                                                                            DePaul Ventures
                                                                                                                                                                              Seton Medical    System Office
                                                                                           Saint Louise                                                                                                                     System                                                                          (Includes DePaul
                                                                          O'Connor                             St. Francis          St. Vincent         Seton Medical       Center Coastside   (Verity Health                           Obligated Group                               Verity Business
                                                                                            Regional                                                                                                                     Elimination -                         Non-Debtor A                                   Ventures - San
                                                                          Hospital                            Medical Center       Medical Center          Center            (Seton Medical    System of CA,                                Subtotal                                     Services
                                                                                             Hospital                                                                                                                   Obligated Group                                                                       Jose Dialysis,
                                                                                                                                                                                 Center)            Inc.)
                                                                                                                                                                                                                                                                                                                  LLC)


UNRESTRICTED REVENUES AND OTHER SUPPORT:
   Net patient service revenue                                        $        18,134 $            5,214 $            28,506 $             13,702 $             21,040 $              1,685 $                   -       $        (1,738) $        86,543 $                    -       $             -       $             -
      Provision for doubtful accounts                                              460                846                 562                   16                (778)                  (57)                       -                  -            1,049                         -                     -                     -
   Net patient service revenue less provision for doubtful accounts             18,594              6,060              29,068               13,718               20,262                1,628                        -            (1,738)           87,592                         -                     -                     -
                                                                                                                                                                                                                                                                                                                                                           Case 2:18-bk-20151-ER




   Premium revenue                                                                  -                   -               8,396              (1,456)                   -                     -                 -                      (54)            6,886                   -                       -                         -
   Other revenue                                                                  343                  17                 143                  111                  43                    32            13,092                  (13,092)              689               1,079                   4,278                         -
   Contributions                                                                    3                   6                 212                    1                   -                     -                 -                         -              222                   -                       -                         -
Total unrestricted revenues and other support                                  18,940               6,083              37,819              12,374               20,305                 1,660            13,092                  (14,884)           95,389               1,079                   4,278                         -

EXPENSES:
   Salaries and benefits                                                       12,642               4,533              18,446                8,954              12,350                 1,394             4,521                   (1,738)           61,102                   -                   2,537                      -
   Supplies                                                                     3,575                 587               3,392                3,142               2,553                   135                 7                         -           13,391                   -                      17                      -
   Purchased services, medical claims and other                                 8,068               2,722              17,735                7,766               6,203                   560             6,349                  (13,146)           36,257               1,106                   1,702                      1
   Depreciation and amortization                                                  537                 140                 738                  495                 416                    10                40                         -            2,376                   -                      22                      -
   Interest, net                                                                  188                 135                 314                  220                 431                     -             2,052                         -            3,340                   -                       -                      -
Total expenses                                                                 25,010               8,117              40,625               20,577              21,953                 2,099            12,969                  (14,884)          116,466               1,106                   4,278                      1

OPERATING (LOSS) INCOME                                                        (6,070)             (2,035)             (2,806)             (8,202)              (1,649)                (439)               122                            -       (21,079)               (27)                           -                (1)
                                                                                                                                                                                                                                                                                                                                   Main Document




INVESTMENT INCOME (LOSS)                                                             -                    -                    -                    -                   -                  -             (122)                            -         (122)                 57                            -                     -

EXCESS (DEFICIT) OF REVENUES OVER EXPENSES                            $        (6,070) $           (2,035) $           (2,806) $            (8,202) $           (1,649) $              (439) $                  -       $             -       $   (21,201) $              30          $             -       $            (1)
                                                                                                                                                                                                                                                                                                                                                    Page 31 of 54
                                                                                                                                                                                                                                                                                                                                  Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                                           Desc




                                                                                                                                                                                                                                                                                                             31
VERITY HEALTH SYSTEM
STATEMENT OF OPERATIONS - UNAUDITED
FOR THE MONTH ENDED NOVEMBER 30, 2018
(In thousands)



                                                                                                                                                      St. Francis              Saint Louise
                                                                        St. Vincent                            O'Connor         Seton Medical                                                                                                                                          System
                                                                                         Verity Medical                                             Medical Center of           Regional                  St. Vincent           Verity Holdings,
                                                                      Dialysis Center                          Hospital            Center                                                                                                                  Non-Debtor B           Elimination - Non          Verity Total
                                                                                          Foundation                                                   Lynwood                   Hospital                 Foundation                  LLC
                                                                            Inc.                              Foundation         Foundation                                                                                                                                       Obligated Group
                                                                                                                                                      Foundation               Foundation



UNRESTRICTED REVENUES AND OTHER SUPPORT:
   Net patient service revenue                                        $           324 $           4,117 $                  - $                  -   $              -       $                  -       $                 -       $              -       $                  -       $           (152) $               90,832
      Provision for doubtful accounts                                               (5)              (76)                   -                   -                      -                          -                         -                      -                          -                   -                     968
   Net patient service revenue less provision for doubtful accounts                319             4,041                    -                   -                      -                          -                         -                      -                          -               (152)                  91,800
                                                                                                                                                                                                                                                                                                                                                        Case 2:18-bk-20151-ER




   Premium revenue                                                                  -              1,598                    -                   -                      -                       -                            -                  -                              -                   -                   8,484
   Other revenue                                                                    -              1,013                    -                   -                      -                       -                            -              1,541                              -             (6,886)                   1,714
   Contributions                                                                    -                  -                    -                   -                      -                       -                            -                180                              -                   -                     402
Total unrestricted revenues and other support                                     319              6,652                    -                   -                      -                       -                            -              1,721                              -             (7,038)                 102,400

EXPENSES:
   Salaries and benefits                                                          252              3,073                   15               12                    34                          11                        16                   (34)                             -               (706)                  66,312
   Supplies                                                                        87              1,392                    -                 -                    -                           -                         -                      8                             -                   -                  14,895
   Purchased services, medical claims and other                                    38              8,446                    2               (7)                    3                           2                         2                   792                              -             (6,332)                  42,012
   Depreciation and amortization                                                    2                363                    -                 -                    -                           -                         -                     71                             -                   -                   2,834
   Interest, net                                                                    -                  2                    -                 -                    -                           -                         -                   727                              -                   -                   4,069
Total expenses                                                                    379             13,276                   17                 5                   37                          13                        18                 1,564                              -             (7,038)                 130,122

OPERATING (LOSS) INCOME                                                           (59)            (6,623)              (18)                 (4)                  (37)                    (14)                       (19)                     157                          -                          -             (27,724)
                                                                                                                                                                                                                                                                                                                                Main Document




INVESTMENT INCOME (LOSS)                                                            1                     -                1                    6                  1                              -                     1                          -                          -                   -                     (55)

EXCESS (DEFICIT) OF REVENUES OVER EXPENSES                            $           (58) $          (6,623) $            (17) $               2       $            (36) $                  (14) $                     (18) $                  157        $                  -       $              -       $         (27,779)
                                                                                                                                                                                                                                                                                                                                                 Page 32 of 54
                                                                                                                                                                                                                                                                                                                               Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                                        Desc




                                                                                                                                                                                                                                                                                                                    32
VERITY HEALTH SYSTEM
STATEMENT OF OPERATIONS - UNAUDITED
FOR THE THREE MONTHS ENDED NOVEMBER 30, 2018
(In thousands)


                                                                                                                                                                                                                                                                                                                                                          DePaul Ventures
                                                                                                                                                                                                    Seton Medical           System Office
                                                                                                 Saint Louise                                                                                                                                          System                                                                                             (Includes DePaul
                                                                          O'Connor                                       St. Francis              St. Vincent             Seton Medical           Center Coastside          (Verity Health                         Obligated Group                                            Verity Business
                                                                                                  Regional                                                                                                                                          Elimination -                                     Non-Debtor A                                          Ventures - San
                                                                          Hospital                                      Medical Center           Medical Center              Center                (Seton Medical           System of CA,                              Subtotal                                                  Services
                                                                                                   Hospital                                                                                                                                        Obligated Group                                                                                          Jose Dialysis,
                                                                                                                                                                                                       Center)                   Inc.)
                                                                                                                                                                                                                                                                                                                                                                LLC)


UNRESTRICTED REVENUES AND OTHER SUPPORT:
   Net patient service revenue                                        $               58,791 $               18,829 $               93,464 $               43,088 $               51,829 $                 5,647 $                        - $                (4,467) $             267,181 $                        - $                        - $                        -
      Provision for doubtful accounts                                                   (893)                    216                (1,983)                (2,732)                (2,094)                   (180)                          -                       -                 (7,666)                         -                          -                          -
   Net patient service revenue less provision for doubtful accounts                    57,898                 19,045                 91,481                 40,356                 49,735                   5,467                          -                 (4,467)                259,515                          -                          -                           -
                                                                                                                                                                                                                                                                                                                                                                                                         Case 2:18-bk-20151-ER




   Premium revenue                                                                      -                        -                   24,356                    4,217                        -                        -                       -                    (153)                  28,420                         -                       -                           -
   Other revenue                                                                    1,074                       55                      428                      355                      269                      134                  38,075                 (38,068)                   2,322                     3,273                  12,618                           -
   Contributions                                                                        6                       11                      715                       24                        2                        -                       -                        -                     758                         -                       -                           -
Total unrestricted revenues and other support                                      58,978                   19,111                  116,980                   44,952                   50,006                    5,601                  38,075                 (42,688)                 291,015                     3,273                  12,618                           -

EXPENSES:
   Salaries and benefits                                                           39,052                   14,017                   55,721                   27,215                   37,214                    4,331                  13,661                  (4,467)                 186,744                         -                   7,469                          -
   Supplies                                                                         9,564                    1,811                    9,697                    9,962                    7,024                      422                      41                        -                  38,521                         -                      71                          -
   Purchased services, medical claims and other                                    23,477                    7,614                   51,658                   27,091                   18,019                    1,574                  19,405                 (38,221)                 110,617                     3,812                   5,009                          3
   Depreciation and amortization                                                    1,610                      419                    2,175                    1,497                    1,261                       30                     120                        -                   7,112                         -                      69                          -
   Interest, net                                                                      566                      406                      940                      660                    1,294                        -                   5,380                        -                   9,246                         -                       -                          -
Total expenses                                                                     74,269                   24,267                  120,191                   66,425                   64,812                    6,357                  38,607                 (42,688)                 352,240                     3,812                  12,618                          3

OPERATING (LOSS) INCOME                                                           (15,291)                  (5,156)                  (3,211)                (21,473)                 (14,806)                    (756)                    (532)                             -           (61,225)                    (539)                             -                  (3)
                                                                                                                                                                                                                                                                                                                                                                                 Main Document




INVESTMENT INCOME (LOSS)                                                                   -                        -                        -                       -                        -                        -                    534                             -                 534                     134                             -                     -

EXCESS (DEFICIT) OF REVENUES OVER EXPENSES                            $           (15,291) $                (5,156) $                (3,211) $              (21,473) $               (14,806) $                  (756) $                      2    $                    -       $       (60,691) $                  (405) $                       -       $              (3)
                                                                                                                                                                                                                                                                                                                                                                                                  Page 33 of 54
                                                                                                                                                                                                                                                                                                                                                                                Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                                                                                         Desc




                                                                                                                                                                                                                                                                                                                                                           33
VERITY HEALTH SYSTEM
STATEMENT OF OPERATIONS - UNAUDITED
FOR THE THREE MONTHS ENDED NOVEMBER 30, 2018
(In thousands)



                                                                                                                                                                                St. Francis                Saint Louise
                                                                        St. Vincent                                           O'Connor               Seton Medical                                                                                                                                                       System
                                                                                                 Verity Medical                                                               Medical Center of             Regional                  St. Vincent           Verity Holdings,
                                                                      Dialysis Center                                         Hospital                  Center                                                                                                                          Non-Debtor B                Elimination - Non          Verity Total
                                                                                                  Foundation                                                                     Lynwood                     Hospital                 Foundation                  LLC
                                                                            Inc.                                             Foundation               Foundation                                                                                                                                                    Obligated Group
                                                                                                                                                                                Foundation                 Foundation



UNRESTRICTED REVENUES AND OTHER SUPPORT:
   Net patient service revenue                                        $                 1,105 $               12,909 $                        - $                        - $                        - $                        - $                        - $                        - $                        - $                   (378) $             280,817
      Provision for doubtful accounts                                                    (106)                  (260)                          -                          -                          -                          -                          -                          -                          -                        -                 (8,032)
   Net patient service revenue less provision for doubtful accounts                        999                 12,649                          -                          -                          -                          -                          -                          -                          -                   (378)                 272,785
                                                                                                                                                                                                                                                                                                                                                                                               Case 2:18-bk-20151-ER




   Premium revenue                                                                        -                    4,827                            -                         -                          -                         -                       -                         -                              -                   -                    33,247
   Other revenue                                                                          -                    2,822                            -                         -                          -                         -                       -                     3,737                              -            (20,314)                     4,458
   Contributions                                                                          -                        -                            2                         6                          -                         -                     134                       540                              -                   -                     1,440
Total unrestricted revenues and other support                                           999                   20,298                            2                         6                          -                         -                     134                     4,277                              -            (20,692)                   311,930

EXPENSES:
   Salaries and benefits                                                                755                    9,755                          48                        37                       105                         35                        50                       (9)                             -             (2,041)                   202,948
   Supplies                                                                             336                    4,906                           -                        (5)                        -                          -                         -                       26                              -                   -                    43,855
   Purchased services, medical claims and other                                         131                   23,334                           7                        (4)                        8                          7                         7                    3,146                              -            (18,652)                   127,425
   Depreciation and amortization                                                          6                      942                           -                          -                        -                          -                         -                      233                              -                   -                     8,362
   Interest, net                                                                          -                        8                           -                          -                        -                          -                         -                    2,137                              -                   -                    11,391
Total expenses                                                                        1,228                   38,945                          55                        28                       113                         42                        57                    5,533                              -            (20,693)                   393,981

OPERATING (LOSS) INCOME                                                               (229)                 (18,647)                        (53)                      (22)                     (113)                       (42)                        77                  (1,256)                              -                      1                (82,051)
                                                                                                                                                                                                                                                                                                                                                                       Main Document




INVESTMENT INCOME (LOSS)                                                                    2                         -                         3                       15                          3                         1                         4                      492                              -                      -                   1,188

EXCESS (DEFICIT) OF REVENUES OVER EXPENSES                            $               (227) $               (18,647) $                      (50) $                      (7) $                  (110) $                     (41) $                     81    $                (764) $                        -       $                 1    $            (80,863)
                                                                                                                                                                                                                                                                                                                                                                                        Page 34 of 54
                                                                                                                                                                                                                                                                                                                                                                      Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                                                                                                                               Desc




                                                                                                                                                                                                                                                                                                                                                         34
Case 2:18-bk-20151-ER   Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14   Desc
                         Main Document    Page 35 of 54
Case 2:18-bk-20151-ER                            Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14                                                               Desc
                                                  Main Document    Page 36 of 54



                                                                              Notes


                                                                                               Post-Petition   Total Due not paid
 Creditor, Lessor, Etc. Not Paid According                            Frequency of Payments payments not made    according to
            to Postpetition Terms                                           (Mo/Qtr)            (Number)       postpetition terms                           Explanation
 None                                                                          n/a                           -                    -                             n/a
                                                                                                 TOTAL DUE:                   0.00




                                                VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                 (TOTAL PAYMENTS - 1st QUARTERLY PERIOD)

 Quarterly Period                                         Total                                                                     Quarterly Fees Still
  Ending (Date)               Debtor                  Disbursements      Quarterly Fees         Date Paid           Amount Paid          Owing
    30-Sep-2018 De Paul Ventures - San Jose
                  Dialysis, LLC                                   -                  -          30-Nov-2018               325.00 $                   -     (A)




                                                     $            -     $            -                          $         325.00 $                   -

 (A) The Debtors' did not initially receive an invoice from the U.S. Trustee for the September 30, 2018 quarterly fees for De Paul Ventures - San Jose Dialysis, LLC.
     The Debtors have now received the invoice and have made the payment.




                                                                                                                                                                   36
                                                                                             Verity Health System of California, Inc.
                                                                                                     Summary of Insurance
                                                                                                         As of 11/30/18

                                                                                                   First Named                                                                                                                            Premium Paid
#             Insurance Coverage                                     Carrier                                              Policy Period     Policy Number                              Limits of Liability
                                                                                                     Insured                                                                                                                             Through (Date)


                                                                                                                                                                              $1,000,000 Per Storage Tank Incident
                                                                                                                                                                                 $2,000,000 Aggregate for ASTs
                                                         ACE American Insurance Company                                                                                          $2,000,000 Aggregate for USTs
                Storage Tank Liability                                                            O'Connor Hospital       6/30/18-6/30/19    G24668538 010                                                                                  6/30/2019
                                                                    (Chubb)                                                                                     $4,000,000 Aggregate Limit of Liability for All Storage Tank Incidents
                                                                                                                                                                 $2,000,000 Aggregate Limit of Liability for Legal Defense Expenses
                                                                                                                                                                                  $6,000,000 Policy Aggregate
                                                                                                                                                                                                                                                                                   Case 2:18-bk-20151-ER




1

                                                          American Guarantee and Liability     Verity Health System of
                 Commercial Property                                                                                       7/1/18-7/1/19     ZMD7067455-00                           $1,000,000,000 Loss Limit                              6/30/2019
                                                           Insurance Company (Zurich)               California, Inc.
2

                                                                                                                                                                                Workers' Compensation - Statutory
                                                                                                                                                                                        Employers Liability -
                                                                                               Verity Health System of
    Workers' Compensation and Employers Liability         Old Republic Insurance Company                                   7/1/18-7/1/19     MWC 313800-00                         $1,000,000 BI Each Accident                             12/31/2018
                                                                                                    California, Inc.
                                                                                                                                                                               $1,000,000 BI Disease Each Employee
                                                                                                                                                                                 $1,000,000 BI Disease Policy Limit
3
                                                                                                                                                                                                                                                           Main Document




                                                                                                                                                                              $1,000,000 Per Storage Tank Incident
                                                                                                 St. Vincent Medical
                                                                                                                                                                                 $1,000,000 Aggregate for ASTs
                                                                                                 Center; Saint Louise
                                                         ACE American Insurance Company                                                                                          $1,000,000 Aggregate for USTs
                Storage Tank Liability                                                         Regional Hospital; Seton   10/1/18-10/1/19   UST G71182654 001                                                                               10/1/2019
                                                                    (Chubb)                                                                                     $2,000,000 Aggregate Limit of Liability for All Storage Tank Incidents
                                                                                               Medical Center; De Paul
                                                                                                                                                                 $1,000,000 Aggregate Limit of Liability for Legal Defense Expenses
                                                                                                     Urgent Care
                                                                                                                                                                                  $3,000,000 Policy Aggregate
4

                                                       National Union Fire Insurance Company Verity Health System of
               Commercial Automobile                                                                                      10/1/18-10/1/19       087-15-98                        $1,000,000 Combined Single Limit                           10/1/2019
                                                               of Pittsburgh, PA (AIG)            California, Inc.
5
                                                                                                                                                                                                                                                                            Page 37 of 54




                                                                                                                                                                                  $10,000,000 Each Occurrence
                                                                                                                                                                      $10,000,000 Products-Completed Operations Aggregate
                                                        ACE Property and Casualty Insurance    Verity Health System of                                             $10,000,000 Personal Injury and Advertising Injury Aggregate
    Helipad Liability & Non-Owned Aircraft Liability                                                                      10/1/18-10/1/19   AAP N17935550 001                                                                               10/1/2019
                                                                Company (Chubb)                     California, Inc.                                                     $10,000,000 Hangarkeepers Any One Occurrence
                                                                                                                                                                           $10,000,000 Hangarkeepers Any One Aircraft
                                                                                                                                                                   $10,000,000 Non-Owned Aircraft Liability Any One Occurrence
6
                                                                                                 St. Francis Medical
                                                        Lloyds of London (Beazley Syndicates     Center (Children's
     Sexual Misconduct and Molestation Liability                                                                          10/1/18-10/1/19     GLOPR180815                 $2,000,000 Any One Victim and in the Aggregate                    10/1/2019
                                                                    #2623/#623)                  Counseling Center
                                                                                                     Agreement)
7
                                                                                                                                                                            $10,000,000 D&O Liability and EPL (Shared)
     D&O Liability, Employment Practices Liability,                                                                       10/1/17-10/1/18
                                                       National Union Fire Insurance Company Verity Health System of                                                              $10,000,000 Fiduciary Liability
                                                                                                                                                                                                                                                          Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




               Fiduciary Liability, Crime                                                                                   (Extended to      02-359-65-60                                                                                  10/1/2019
                                                               of Pittsburgh, PA (AIG)            California, Inc.                                                                     $10,000,000 Crime
                                                                                                                              10/1/19)
                                                                                                                                                                                  $20,000,000 Policy Aggregate
8
                                                                                                                                                                                                                                                                                   Desc




                                                                                                                                                                                                                                           37
                                                                                              Verity Health System of California, Inc.
                                                                                                      Summary of Insurance
                                                                                                          As of 11/30/18

                                                                                                    First Named                                                                                                                  Premium Paid
#               Insurance Coverage                                    Carrier                                              Policy Period      Policy Number                         Limits of Liability
                                                                                                      Insured                                                                                                                   Through (Date)

                                                                                                                           10/1/17-10/1/18
     D&O Liability and Employment Practices Liability    Endurance Risk Solutions Assurance     Verity Health System of
                                                                                                                             (Extended to      BLX10008286901                 $10,000,000 Excess of $10,000,000                    10/1/2019
                                                                     Company                         California, Inc.
                                                                                                                               10/1/19)
9

                                                                                                                           10/1/17-10/1/18
                    D&O Liability Only                   Argonaut Insurance Company (ARGO       Verity Health System of                                                       $10,000,000 Excess of $20,000,000
                                                                                                                             (Extended to      MLX 7602088-01                                                                      10/1/2019
                                                                       Group)                        California, Inc.                                                                (D&O Liaiblity Only)
                                                                                                                               10/1/19)
                                                                                                                                                                                                                                                                          Case 2:18-bk-20151-ER




10

                                                        National Union Fire Insurance Company Verity Health System of
            D&O Liability - Excess Side A Only                                                                               10/1/18-19         02-306-61-90                   $2,000,000 Excess of $30,000,000                    10/1/2019
                                                                of Pittsburgh, PA (AIG)            California, Inc.
11
                                                                                                                           10/1/17-10/1/18
                Punititve Damages Wrap                   American International Reinsurance     Verity Health System of                                                          $10,000,000 Each Occurence
                                                                                                                             (Extended to         24542026                                                                         10/1/2019
                                                                   Company, Ltd.                     California, Inc.                                                              $10,000,000 Aggregate
12                                                                                                                             10/1/19)
                                                                                                                           10/1/17-10/1/18
                Punititve Damages Wrap                                                          Verity Health System of
                                                             Magna Carta Insurance, Ltd.                                     (Extended to        MCEN204155                   $10,000,000 Excess of $10,000,000                    10/1/2019
                                                                                                     California, Inc.
13                                                                                                                             10/1/19)

                                                                                                                                                                               $1,000,000 Remediation Expense
                                                                                                                                                                                                                                                  Main Document




                                                                                                                                                                  $1,000,000 Bodily Injury and Property Damage Resulting from
                                                           Tokio Marine Specialty Insurance       St. Francis Medical                                                                    Contamination
                  Storage Tank Liability                                                                                  12/05/17-12/05/18    STEP011394-00                                                                       12/5/2018
                                                               Company (Philadelphia)                    Center                                                                  $1,000,000 Defense Expense
                                                                                                                                                                            $1,000,000 Defense Expense Aggregate
                                                                                                                                                                              $2,000,000 Total Policy Aggregate
14

                                                                                                                                                                                  $1,000,000 Each Occurrence
                                                                                                   St. Francis Medical
                                                          Illinois Union Insurance Company                                                                               $1,000,000 Personal Injury & Advertising Injury
                     General Liability                                                          Center (Lynwood Parking    3/31/18-3/31/19    HPL G2181684A 011                                                                    3/31/2019
                                                                        (Chubb)                                                                                      $1,000,000 Products/Completed Operations Aggregrate
                                                                                                       Agreement)
                                                                                                                                                                                 $3,000,000 General Aggregate
15
                                                                                                                                                                                                                                                                   Page 38 of 54
                                                                                                                                                                                                                                                 Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                          Desc




                                                                                                                                                                                                                                  38
                                                                                      Verity Health System of California, Inc.
                                                                                              Summary of Insurance
                                                                                                  As of 11/30/18

                                                                                            First Named                                                                                                      Premium Paid
#            Insurance Coverage                               Carrier                                               Policy Period       Policy Number                    Limits of Liability
                                                                                              Insured                                                                                                       Through (Date)

     Physicians Professional Liability

                                                                                           The Contracted
                                                                                                                                                                         Per Scheduled Provider
               Professional Liability             NORCAL Mutual Insurance Company       Physicians of O'Connor       1/1/18-1/1/19          728814N                                                            1/1/2019
                                                                                                                                                              $1,000,000 Each Claim; $3,000,000 Aggregate
                                                                                                Hospital
16

                                                                                            The Contracted                                                               Per Scheduled Provider
                                                                                                                                                                                                                                                      Case 2:18-bk-20151-ER




               Professional Liability             NORCAL Mutual Insurance Company       Physicians of St. Francis    1/1/18-1/1/19          728812N           $1,000,000 Each Claim; $3,000,000 Aggregate      1/1/2019
                                                                                            Medical Center                                                    $2,000,000 Each Claim; $4,000,000 Aggregate
17
                     Captive

                                                                                                                                                                         Professional Liability
                                                                                                                                                                 $2,000,000 Each Claim and Aggregate
                                                                                                                                                                          Buffer Layer xs of
                                                                                        Verity Health System of                                                         $3,000,000 Each Claim
         Professional and General Liability        Marillac Insurance Company, Ltd.                                 3/31/18-3/31/19    DOC PLGL-26000-018                                                     12/31/2018
                                                                                             California, Inc.                                                           $10,000,000 Aggregate
                                                                                                                                                                           General Liability
                                                                                                                                                                     $2,000,000 Each Occurrence
                                                                                                                                                                        $10,000,000 Aggregate
18
                                                                                                                                                                                                                              Main Document




                                                                                                                                                                       Excess Professional Liability
                                                                                                                                                                      $80,000,000 Each Occurence
                                                                                        Verity Health System of                                                          $80,000,000 Aggregate
     Excess Professional and Umbrella Liability    Marillac Insurance Company, Ltd.                                 3/31/18-3/31/19   DOC XL PLGL-26000-018                                                    3/31/2019
                                                                                             California, Inc.                                                               All Other Liability
                                                                                                                                                                        $80,000,000 Each Claim
                                                                                                                                                                         $80,000,000 Aggregate
19
                                                                                                                                                                        Workers' Compensation
     Workers Compensation Deductible Liability                                          Verity Health System of                                                        $500,000 Each Occurrence
                                                   Marillac Insurance Company, Ltd.                                  7/1/18-7/1/19     DED.WC-07.01.18-19                                                     12/31/2018
                  Protection                                                                 California, Inc.                                                             Employers Liability
20                                                                                                                                                                     $500,000 Each Occurrence
                                                                                                                                                                                                                                               Page 39 of 54
                                                                                                                                                                                                                             Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                      Desc




                                                                                                                                                                                                              39
                                                                      Verity Health System of California, Inc.
                                                                              Summary of Insurance
                                                                                  As of 11/30/18

                                                                            First Named                                                                                                      Premium Paid
#    Insurance Coverage                        Carrier                                            Policy Period     Policy Number                    Limits of Liability
                                                                              Insured                                                                                                       Through (Date)

          Reinsurance
                                                                                                                                                  $15,000,000 Each Loss Event
                                   ACE American Insurance Company       Verity Health System of                                            $15,000,000 Aggregate Professional Liability
        Lead Excess Layer                                                                         3/31/18-3/31/19   RBN G21816838 011                                                          3/31/2019
                                              (Chubb)                        California, Inc.                                                $15,000,000 Aggregate General Liability
21                                                                                                                                                 of Ceding Company Limits

                                                                                                                                                    $15,000,000 Each Claim
                                                                                                                                                                                                                                      Case 2:18-bk-20151-ER




                                                                                                                                           $15,000,000 Aggregate Professional Liability
                                                                        Verity Health System of
         2nd Excess Layer         Continental Casualty Company (CNA)                              3/31/18-3/31/19    HMU 2097462209          $15,000,000 Aggregate General Liability           3/31/2019
                                                                             California, Inc.
                                                                                                                                                           Excess of
                                                                                                                                                    Chubb Underlying Above
22
                                                                                                                                                    $20,000,000 Each Claim
                                                                                                                                           $20,000,000 Aggregate Professional Liability
                                 Berkshire Hathaway Specialty Insurance Verity Health System of
         3rd Excess Layer                                                                         3/31/18-3/31/19   47-RHC-304968-01         $20,000,000 Aggregate General Liability           3/31/2019
                                                Company                      California, Inc.
                                                                                                                                                           Excess of
                                                                                                                                                Chubb and CNA Underlying Above
23
                                                                                                                                                    $10,000,000 Each Claim
                                                                                                                                           $10,000,000 Aggregate Professional Liability
                                                                        Verity Health System of
         4th Excess Layer         Zurich American Insurance Company                               3/31/18-3/31/19    HPC 0239123-00          $10,000,000 Aggregate General Liability           3/31/2019
                                                                                                                                                                                                              Main Document




                                                                             California, Inc.
                                                                                                                                                           Excess of
                                                                                                                                           Chubb, CNA and Berkshire Underlying Above
24
                                                                                                                                                    $20,000,000 Each Claim
                                                                                                                                           $20,000,000 Aggregate Professional Liability
                                                                        Verity Health System of
         5th Excess Layer           The Medical Protective Company                                3/31/18-3/31/19     XOL2018-023            $20,000,000 Aggregate General Liability           3/31/2019
                                                                             California, Inc.
                                                                                                                                                            Excess of
                                                                                                                                        Chubb, CNA, Berkshire and Zurich Underlying Above
25
         Surety Bonds

                                                                         Seton Medical Center -
                                                                                                                                                                                                                               Page 40 of 54




     CA DHS Patient Trust Bond      Hartford Fire Insurance Company                               12/1/17-12/1/18     83BSBBF7598                    $75,000 Bond Amount                       12/1/2018
                                                                               Coastside
26

                                                                           St. Francis Medical
     CA DHS Patient Trust Bond      Hartford Fire Insurance Company                               12/1/18-12/1/19     83BSBBF7621                     $5,000 Bond Amount                       12/1/2019
                                                                                  Center
27

                                                                          St. Vincent Medical
     CA DHS Patient Trust Bond      Hartford Fire Insurance Company                               12/1/17-12/1/18     83BSBBF7625                     $2,000 Bond Amount                       12/1/2018
                                                                                 Center
28

                                                                         Saint Louise Regional
     CA DHS Patient Trust Bond      Hartford Fire Insurance Company                               12/1/17-12/1/18     83BSBBF7637                    $10,000 Bond Amount                       12/1/2018
                                                                                Hospital
29
                                                                                                                                                                                                             Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




     CA DHS Patient Trust Bond      Hartford Fire Insurance Company        O'Connor Hospital      12/1/17-12/1/18     83BSBBF7648                    $50,000 Bond Amount                       12/1/2018
30

     CA DHS Patient Trust Bond      Hartford Fire Insurance Company      Seton Medical Center     12/1/17-12/1/18     83BSBBF7661                    $35,000 Bond Amount                       12/1/2018
31
                                                                                                                                                                                                                                      Desc




                                                                                                                                                                                              40
                                                                                              Verity Health System of California, Inc.
                                                                                                      Summary of Insurance
                                                                                                          As of 11/30/18

                                                                                                   First Named                                                                                                                            Premium Paid
#               Insurance Coverage                                    Carrier                                             Policy Period     Policy Number                             Limits of Liability
                                                                                                     Insured                                                                                                                             Through (Date)

                         Provider Capitation Stop Loss (Managed Care Excess Loss)

                                                                                                                                                                        $1,000,000 Maximum Benefit Per Covered Person
                                                                                                                                                            90% Payable in Excess of Specific Deductible if Complete Claim is Received
               Provider Capitation Stop Loss
                                                                                                Verity Health System of                                                                     by 2/1/20
     (Applicable to St. Vincent Medical Center and St.   PartnerRe America Insurance Company                               1/1/18-1/1/19     P0312544005                                                                                    12/1/2018
                                                                                                     California, Inc.                                          50% Payable in Excess of Specific Deductible if Complete Claim is Not
                  Francis Medical Center)
                                                                                                                                                                                       Received by 2/1/20
                                                                                                                                                                                                                                                                                   Case 2:18-bk-20151-ER




                                                                                                                                                            Transplant Services - 50% by a Non-Approved Transplant Network Provider
32
                                  Self-Insured Medical and Pharmacy Stop Loss


                                                                                                                                                                                     $325,000 per Individual
                                                           Reliastar Life Insurance Company     Verity Health System of
      Self-Insured Medical and Pharmacy Stop Loss                                                                         1/1/18-12/31/18      70037-7      Coverage Period - Incurred in 12 months 1/1/18 - 12/31/18 and paid in 24        12/1/2018
                                                                          (Voya)                     California, Inc.
                                                                                                                                                                                   months 1/1/18 - 12/31/19
33
                                                                                                                                                                                                                                                           Main Document    Page 41 of 54
                                                                                                                                                                                                                                                          Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                                                                   Desc




                                                                                                                                                                                                                                           41
Verity Health System - Debtors' Postpetition Cash Flowchart
Current Structure as of November 30, 2018
               New Accounts / Funds Flow Structure

                                                                          Other Collection Accounts                                                           Bank of America Lockbox Accounts
    VMF Checking                 Other Collection              VH - MOB                    #XXXXX11248                                                  OCH - Lockbox              #XXXXX02945
      Wells Fargo                   Accounts                   St. Vincent Dialysis Center #XXXXX28921                      Lockbox (6)                 SLRH - Lockbox             #XXXXX02926
     #XXXXX19996                                               VHS - Self Insurance        #XXXXX09250                                                  SMC - Lockbox              #XXXXX02902
                                                               SFMC - Cafeteria Deposits   #XXXXX11057                        (GRAA)                    SMCC - Lockbox             #XXXXX02907
                                                                                                                                                        SFMC - Lockbox             #XXXXX02940
                                                                                                                                                        SVMC - Lockbox             #XXXXX02964

                     VHS DIP
                   Concentration
                     Account
                  BoA #XXXXX12889                                                                                                                          Bank of America Gross Revenue Accounts
                                                                                                                                                                                                                             Case 2:18-bk-20151-ER




                                                                                                                                                        OCH - Gross Revenue        #XXXXX83900
                                                                                                                                                        SLRH - Gross Revenue       #XXXXX83905
                                                                                                                        Gross Revenue (6)
                                     ← Manual Daily Sweep                                                                                               SMC - Gross Revenue        #XXXXX83887
                                                                                                                                                        SMCC - Gross Revenue       #XXXXX83882
                                                                                                                              (DACA)                    SFMC - Gross Revenue       #XXXXX83924
                Ally Revolving DIP
                                                                                                                                                        SVMC - Gross Revenue       #XXXXX83929
                  Loan Account
                   at JP Morgan


                                     ← Manual Sweep next day                            ← Manual Daily Sweep                                                     Bank of America AP Accounts
                                                                                                                                                                                                     Main Document




                                                                                                                                                        VHS - AP                   #XXXXX86440
                                                                                                                                                        OCH - AP                   #XXXXX86389
                 VHS DIP Loan                                                                                                                           SLRH - AP                  #XXXXX86421
                Proceeds Account                                                                                                                        SMC - AP                   #XXXXX86365
                    BoA #XXX4358                                                                                      Accounts Payable (9)
                                                                                                                                                        SMCC - AP                  #XXXXX86384
                                                                                                                                                        SFMC - AP                  #XXXXX86407
                                                                                                                                                        SVMC - AP                  #XXXXX86426
                                                                                                                                                        VBS - AP                   #XXXXX86402
         Bank of America Other Accounts                                                                                                                 VH - AP                    #XXXXX11597
                                                                Other Accounts
 OCH - Patient Trust          #XXXXX82662
 SMCC - Patient Trust         #XXXXX12907
                                                                                                                                                                                                                      Page 42 of 54




 SVMC - Restricted Cash       #XXXXX00989
 OCH Foundation               #XXXXX03433
 SLRH Foundation              #XXXXX22521
 SMC Foundation               #XXXXX02260
 SFMC of Lynwood Foundation   #XXXXX02809
 SVMC Foundation              #XXXXX03025                                          Disbursements to 3rd                                                         Capitation (6)
                                                                                                                             Payroll (7)
                                                                                          Parties
                   Other Accounts
 SFMC - U.S. Bank - Career College   #XXXXX72162
 OCH Foundation - Morgan Stanley     #XXXXX2-037
 SMC Foundation - WF - Healy         #XXXXX60089
                                                                                                                                                                                                    Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




 SVMC Foundation - EWB               #XXXXX01162                                                                     Bank of America Payroll Accounts       Bank of America Capitation Accounts
                                                                                                               VHS - Payroll             #XXXXX01785    SFMC - Capitation (AppleCare) #XXXXX01371
                                                                                                               OCH - Payroll             #XXXXX03007    SFMC - Capitation (Conifer)   #XXXXX01357
                                                                                                               SLRH - Payroll            #XXXXX07575    SFMC - Capitation AC          #XXXXX01845
                                                                                                               SMC - Payroll             #XXXXX03001    SFMC - Capitation HCLA        #XXXXX01840
                                                                                                                                                                                                                             Desc




                                                                                                               SFMC - Payroll            #XXXXX03012    SVMC - Capitation (CHP)       #XXXXX10553
 DEFINITIONS:                                                                                                  SVMC - Payroll            #XXXXX03017    SVMC - Capitation (Conifer)   #XXXXX03695
 GRAA - Government Receivables Account Agreement                                                               VBS - Payroll             #XXXXX12982
 DACA - Deposit Account Control Agreement
                                                                                                                                                                                       42
 NOTE: The current account structure and cash flow procedures as described above are subject to change based on ongoing negotiations with Ally Bank and other secured lenders.
Verity Health System - Debtors' Postpetition Cash Flowchart
Bank Accounts Closed Since the Petition Date as of November 30, 2018



              Accounts Closed in Nov 2018                                            Other Accounts Closed
 OCH - FSA                        #XXXXX12284                    SMC Foundation - TCB1                       #XXXXXX8521
 SLRH - FSA                       #XXXXX12307                    SMCC - Patient Trust - TCB2                 #XXXXXX3611
 SMC - FSA                        #XXXXX12289                    VMF - Payroll ZBA - Wells Fargo3            #XXXXX20010
 SMCC - FSA                       #XXXXX12302
                                                                 1
 SFMC - FSA                       #XXXXX12487                        Account identified after petition date. This account was closed Oct 4 and funds were transferred to SMC-F at BoA.
                                                                 2
 SVMC - FSA                       #XXXXX12062                        SMCC Patient Trust account at Tri-Counties Bank was closed in Sept 2018 and transferred to SMCC Patient Trust account at BoA.
 VBS - FSA                        #XXXXX13192                    3
                                                                     VMF Payroll ZBA at Wells Fargo was closed in December 2018.
                                                                                                                                                                                                                                   Case 2:18-bk-20151-ER




 VH - Operating                   #XXXXX11970
 VH - Savings                     #XXXXX11975
                                                                                                                                                                                                           Main Document    Page 43 of 54
                                                                                                                                                                                                          Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                   Desc




                                                                                                                                                                                                     43
                                                                             Verity Health System
                                                                             Debtor Bank Accounts
                                                                                As of 11/30/18


Number        Group            Bank Account Name                 Company                   Financial Institution   Account Number              Authorized Signers
                           VHS - AP                  Verity Health System of California, Bank of America            XXXXXX6440      Rich Adcock, CEO; Tony Armada, COO; Anita
  1      Obligated Group                             Inc.                                                                               Chou, CFO; and Ty Conner, Treasurer

                           VHS - Self Insurance      Verity Health System of California, Bank of America            XXXXXX9250      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                                                                                         Case 2:18-bk-20151-ER




  2      Obligated Group                             Inc.                                                                               Chou, CFO; and Ty Conner, Treasurer

                           VHS - Payroll             Verity Health System of California, Bank of America            XXXXXX1785      Rich Adcock, CEO; Tony Armada, COO; Anita
  3      Obligated Group                             Inc.                                                                               Chou, CFO; and Ty Conner, Treasurer

                           VHS - DIP Concentration   Verity Health System of California, Bank of America            XXXXXX2889      Rich Adcock, CEO; Tony Armada, COO; Anita
  4      Obligated Group   Account (formerly named   Inc.                                                                               Chou, CFO; and Ty Conner, Treasurer
                           Construction Escrow)
                                                                                                                                                                                 Main Document




                           VHS - DIP Loan Proceeds   Verity Health System of California, Bank of America            XXXXXX4358      Rich Adcock, CEO; Tony Armada, COO; Anita   (C)
  5      Obligated Group                             Inc.                                                                               Chou, CFO; and Ty Conner, Treasurer

                           OCH - Lockbox             O'Connor Hospital                 Bank of America              XXXXXX2945      Rich Adcock, CEO; Tony Armada, COO; Anita
  6      Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                           OCH - Gross Revenue       O'Connor Hospital                 Bank of America              XXXXXX3900      Rich Adcock, CEO; Tony Armada, COO; Anita
  7      Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                                  Page 44 of 54




                           OCH - AP                  O'Connor Hospital                 Bank of America              XXXXXX6389      Rich Adcock, CEO; Tony Armada, COO; Anita
  8      Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                           OCH - Payroll             O'Connor Hospital                 Bank of America              XXXXXX3007      Rich Adcock, CEO; Tony Armada, COO; Anita
  9      Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                           OCH - Patient Trust       O'Connor Hospital                 Bank of America              XXXXXX2662      Rich Adcock, CEO; Tony Armada, COO; Anita
  10     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




                           SLRH - Lockbox            St. Louise Regional Hospital      Bank of America              XXXXXX2926      Rich Adcock, CEO; Tony Armada, COO; Anita
  11     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                                         Desc




                                                                                                                                                                      44
                                                                                 Verity Health System
                                                                                 Debtor Bank Accounts
                                                                                    As of 11/30/18


Number        Group            Bank Account Name                     Company                 Financial Institution   Account Number              Authorized Signers
                           SLRH - Gross Revenue          St. Louise Regional Hospital     Bank of America             XXXXXX3905      Rich Adcock, CEO; Tony Armada, COO; Anita
  12     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SLRH - AP                     St. Louise Regional Hospital     Bank of America             XXXXXX6421      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                                                                                           Case 2:18-bk-20151-ER




  13     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SLRH - Payroll                St. Louise Regional Hospital     Bank of America             XXXXXX7575      Rich Adcock, CEO; Tony Armada, COO; Anita
  14     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SFMC - Lockbox                St. Francis Medical Center       Bank of America             XXXXXX2940      Rich Adcock, CEO; Tony Armada, COO; Anita
  15     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                   Main Document




                           SFMC - Gross Revenue          St. Francis Medical Center       Bank of America             XXXXXX3924      Rich Adcock, CEO; Tony Armada, COO; Anita
  16     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SFMC - AP                     St. Francis Medical Center       Bank of America             XXXXXX6407      Rich Adcock, CEO; Tony Armada, COO; Anita
  17     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SFMC - Payroll                St. Francis Medical Center       Bank of America             XXXXXX3012      Rich Adcock, CEO; Tony Armada, COO; Anita
  18     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                                    Page 45 of 54




                           SFMC - Cafeteria Deposits     St. Francis Medical Center       Bank of America             XXXXXX1057      Rich Adcock, CEO; Tony Armada, COO; Anita
  19     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SFMC - Capitation             St. Francis Medical Center       Bank of America             XXXXXX1371      Rich Adcock, CEO; Tony Armada, COO; Anita
  20     Obligated Group   (AppleCare)                                                                                                   Chou, CFO; and Ty Conner, Treasurer;
                                                                                                                                              Eleanor Ramirez, SFMC CEO
                           SFMC - Capitation (Conifer)   St. Francis Medical Center       Bank of America             XXXXXX1357      Rich Adcock, CEO; Tony Armada, COO; Anita
  21     Obligated Group                                                                                                                 Chou, CFO; and Ty Conner, Treasurer;
                                                                                                                                                                                  Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




                                                                                                                                              Eleanor Ramirez, SFMC CEO
                           SFMC - Capitation AC          St. Francis Medical Center       Bank of America             XXXXXX1845      Rich Adcock, CEO; Tony Armada, COO; Anita
  22     Obligated Group                                                                                                                 Chou, CFO; and Ty Conner, Treasurer;
                                                                                                                                                                                                           Desc




                                                                                                                                              Eleanor Ramirez, SFMC CEO


                                                                                                                                                                        45
                                                                                 Verity Health System
                                                                                 Debtor Bank Accounts
                                                                                    As of 11/30/18


Number        Group            Bank Account Name                     Company                 Financial Institution   Account Number              Authorized Signers
                           SFMC - Capitation HCLA        St. Francis Medical Center       Bank of America             XXXXXX1840      Rich Adcock, CEO; Tony Armada, COO; Anita
  23     Obligated Group                                                                                                                 Chou, CFO; and Ty Conner, Treasurer;
                                                                                                                                              Eleanor Ramirez, SFMC CEO
  24     Obligated Group   SFMC - Career College         St. Francis Medical Center       U S Bank                    XXXXXX2162              Need to Update Signers (A)
                                                                                                                                                                                                           Case 2:18-bk-20151-ER




                           SVMC - Lockbox                St. Vincent Medical Center       Bank of America             XXXXXX2964      Rich Adcock, CEO; Tony Armada, COO; Anita
  25     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SVMC - Gross Revenue          St. Vincent Medical Center       Bank of America             XXXXXX3929      Rich Adcock, CEO; Tony Armada, COO; Anita
  26     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SVMC - AP                     St. Vincent Medical Center       Bank of America             XXXXXX6426      Rich Adcock, CEO; Tony Armada, COO; Anita
  27     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                   Main Document




                           SVMC - Payroll                St. Vincent Medical Center       Bank of America             XXXXXX3017      Rich Adcock, CEO; Tony Armada, COO; Anita
  28     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SVMC - Capitation (CHP)       St. Vincent Medical Center       Bank of America             XXXXXX0553      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer,
  29     Obligated Group
                                                                                                                                             Margaret Pfeiffer, SVMC COO
                                                                                                                                                                                                    Page 46 of 54




                           SVMC - Capitation (Conifer)   St. Vincent Medical Center       Bank of America             XXXXXX3695      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer,
  30     Obligated Group
                                                                                                                                             Margaret Pfeiffer, SVMC COO

                           SVMC - Restricted Cash        St. Vincent Medical Center       Bank of America             XXXXX00989      Rich Adcock, CEO; Tony Armada, COO; Anita   (B)
  31     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer

                           SMC - Lockbox                 Seton Medical Center             Bank of America             XXXXXX2902      Rich Adcock, CEO; Tony Armada, COO; Anita
  32     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                  Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




                           SMC - Gross Revenue           Seton Medical Center             Bank of America             XXXXXX3887      Rich Adcock, CEO; Tony Armada, COO; Anita
  33     Obligated Group                                                                                                                  Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                                           Desc




                                                                                                                                                                        46
                                                                               Verity Health System
                                                                               Debtor Bank Accounts
                                                                                  As of 11/30/18


Number        Group            Bank Account Name                   Company                 Financial Institution   Account Number              Authorized Signers
                           SMC - AP                    Seton Medical Center             Bank of America             XXXXXX6365      Rich Adcock, CEO; Tony Armada, COO; Anita
  34     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                           SMC - Payroll               Seton Medical Center             Bank of America             XXXXXX3001      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                                                                                         Case 2:18-bk-20151-ER




  35     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                           SMCC - Lockbox              Seton Medical Center             Bank of America             XXXXX02907      Rich Adcock, CEO; Tony Armada, COO; Anita
  36     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                           SMCC - Gross Revenue        Seton Medical Center             Bank of America             XXXXXX3882      Rich Adcock, CEO; Tony Armada, COO; Anita
  37     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                 Main Document




                           SMCC - AP                   Seton Medical Center             Bank of America             XXXXXX6384      Rich Adcock, CEO; Tony Armada, COO; Anita
  38     Obligated Group                                                                                                                Chou, CFO; and Ty Conner, Treasurer

                                                                                        Bank of America             XXXXX12907      Rich Adcock, CEO; Tony Armada, COO; Anita
  39     Obligated Group   SMCC - Patient Trust        Seton Medical Center                                                             Chou, CFO; and Ty Conner, Treasurer

                           OCH Foundation              O'Connor Hospital Foundation     Bank of America             XXXXXX3433      Rich Adcock, CEO; Tony Armada, COO; Anita   (B)
         Charitable
  40                                                                                                                                    Chou, CFO; and Ty Conner, Treasurer
         Foundation
                                                                                                                                                                                                  Page 47 of 54




         Charitable                                                                                                  XXXXX2-037                                                 (B)
  41                       OCH Foundation - Investment O'Connor Hospital Foundation     Morgan Stanley                                        Ty Conner, Treasurer
         Foundation
                           SLRH Foundation             St. Louise Regional Hospital     Bank of America             XXXXXX2521      Rich Adcock, CEO; Tony Armada, COO; Anita   (B)
         Charitable
  42                                                   Foundation                                                                       Chou, CFO; and Ty Conner, Treasurer
         Foundation
                           SFMC of Lynwood             St. Francis Medical Center       Bank of America             XXXXXX2809      Rich Adcock, CEO; Tony Armada, COO; Anita   (B)
         Charitable
  43                       Foundation                  Foundation                                                                       Chou, CFO; and Ty Conner, Treasurer
         Foundation
                                                                                                                                                                                Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




                           SVMC Foundation             St. Vincent Medical Center       Bank of America             XXXXXX3025      Rich Adcock, CEO; Tony Armada, COO; Anita   (B)
         Charitable
  44                                                   Foundation                                                                       Chou, CFO; and Ty Conner, Treasurer
         Foundation
                                                                                                                                                                                                         Desc




                                                                                                                                                                      47
                                                                                       Verity Health System
                                                                                       Debtor Bank Accounts
                                                                                          As of 11/30/18


 Number           Group            Bank Account Name                    Company                    Financial Institution   Account Number              Authorized Signers
            Charitable        SVMC Foundation - EWB         St. Vincent Medical Center                                      XXXXXX1162      Rich Adcock, CEO; and Ty Conner, Treasurer   (B)
    45                                                                                          EastWest Bank
            Foundation                                      Foundation
                              St. Vincent Dialysis Center   St. Vincent Dialysis Center         Bank of America             XXXXXX8921      Rich Adcock, CEO; Tony Armada, COO; Anita
            Non-Obligated
    46                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                                                  Case 2:18-bk-20151-ER




            Group
                              SMC Foundation                Seton Medical Center Foundation Bank of America                 XXXXXX2260      Rich Adcock, CEO; Tony Armada, COO; Anita    (B)
            Charitable
    47                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer
            Foundation
            Charitable        SMC Foundation - SVCS         Healy, James T/U/A                  Wells Fargo                 XXXXX60089              Need to Update Signers (A)           (B)
    48
            Foundation
                              VBS - AP                      Verity Business Services            Bank of America             XXXXXX6402      Rich Adcock, CEO; Tony Armada, COO; Anita
            Non-Obligated
    49                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer
            Group
                                                                                                                                                                                          Main Document




                              VBS - Payroll                 Verity Business Services            Bank of America             XXXXXX2982      Rich Adcock, CEO; Tony Armada, COO; Anita
            Non-Obligated
    50                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer
            Group
            Physician                                                                                                       XXXXXX9996      Steve Campbell, CEO; Randall Roisman, CFO;
    51                        VMF - Checking                Verity Medical Foundation           Wells Fargo
            Foundation                                                                                                                           and Fariba Shahbazi, Tony Armada
                              VH - AP                       Verity Holdings LLC                 Bank of America             XXXXXX1597      Rich Adcock, CEO; Tony Armada, COO; Anita
            Non-Obligated
    52                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer
            Group
                                                                                                                                                                                                           Page 48 of 54




                              VH - MOB                      Verity Holdings LLC                 Bank of America             XXXXXX1248      Rich Adcock, CEO; Tony Armada, COO; Anita
            Non-Obligated
    53                                                                                                                                          Chou, CFO; and Ty Conner, Treasurer
            Group

Bank Account Closed Since the Petition Date

    54      Obligated Group   SMCC - Patient Trust - TCB    Seton Medical Center                Tri Counties Bank           XXXXXX3611                 Ty Conner, Treasurer
                              OCH - FSA                     O'Connor Hospital                   Bank of America             XXXXXX2284      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                                                                         Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




    55      Obligated Group                                                                                                                     Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                                                  Desc




                                                                                                                                                                                 48
                                                                              Verity Health System
                                                                              Debtor Bank Accounts
                                                                                 As of 11/30/18


Number        Group            Bank Account Name               Company                    Financial Institution   Account Number              Authorized Signers
                           SLRH - FSA              St. Louise Regional Hospital        Bank of America             XXXXXX2307      Rich Adcock, CEO; Tony Armada, COO; Anita
  56     Obligated Group                                                                                                               Chou, CFO; and Ty Conner, Treasurer

                           SFMC - FSA              St. Francis Medical Center          Bank of America             XXXXXX2487      Rich Adcock, CEO; Tony Armada, COO; Anita
                                                                                                                                                                                                         Case 2:18-bk-20151-ER




  57     Obligated Group                                                                                                               Chou, CFO; and Ty Conner, Treasurer

                           SVMC - FSA              St. Vincent Medical Center          Bank of America             XXXXXX2062      Rich Adcock, CEO; Tony Armada, COO; Anita
  58     Obligated Group                                                                                                               Chou, CFO; and Ty Conner, Treasurer

                           SMC - FSA               Seton Medical Center                Bank of America             XXXXXX2289      Rich Adcock, CEO; Tony Armada, COO; Anita
  59     Obligated Group                                                                                                               Chou, CFO; and Ty Conner, Treasurer
                                                                                                                                                                                 Main Document




                           SMCC - FSA                                                  Bank of America             XXXXXX2302      Rich Adcock, CEO; Tony Armada, COO; Anita
  60     Obligated Group                           Seton Medical Center                                                                Chou, CFO; and Ty Conner, Treasurer

                           VBS - FSA               Verity Business Services            Bank of America             XXXXXX3192      Rich Adcock, CEO; Tony Armada, COO; Anita
         Non-Obligated
  61                                                                                                                                   Chou, CFO; and Ty Conner, Treasurer
         Group
                           VH - Operating          Verity Holdings LLC                 Bank of America             XXXXXX1970      Rich Adcock, CEO; Tony Armada, COO; Anita
         Non-Obligated
  62                                                                                                                                   Chou, CFO; and Ty Conner, Treasurer
         Group
                                                                                                                                                                                                  Page 49 of 54




                           VH - Savings            Verity Holdings LLC                 Bank of America             XXXXXX1975      Rich Adcock, CEO; Tony Armada, COO; Anita
         Non-Obligated
  63                                                                                                                                   Chou, CFO; and Ty Conner, Treasurer
         Group
         Physician                                                                                                 XXXXXX0010      Steve Campbell, CEO; Randall Roisman, CFO;
  64                       VMF - Payroll ZBA       Verity Medical Foundation           Wells Fargo
         Foundation                                                                                                                     and Fariba Shahbazi, Tony Armada
                                                                                                                                                                                Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                         Desc




                                                                                                                                                                      49
                                                                                       Verity Health System
                                                                                       Debtor Bank Accounts
                                                                                          As of 11/30/18


 Number            Group             Bank Account Name                      Company                    Financial Institution    Account Number                    Authorized Signers

Bank Account Identified After the Petition Date (Closed 10/4/18)

                                SMC Foundation - TCB           Seton Medical Center Foundation                                    XXXXXX8521                Need to Update Signers (A)        (B)
                                                                                                                                                                                                                       Case 2:18-bk-20151-ER




    65                                                                                             Tri Counties Bank

(A) Authorized signors are in process of being updated to current signors on the other Debtor accounts.
(B)  This bank account contains certain funds that are donor restricted, and therefore, are not available for the Debtor’s general operating activities. 
Please refer to the attached Restricted Funds schedule for additional restricted funds recorded by the Debtors that are not included in this schedule of Debtor
Bank Accounts as they are not part of the cash management program.
(C) New bank account opened in October 2018 to be used for DIP loan proceeds beginning in November 2018.
                                                                                                                                                                                               Main Document    Page 50 of 54
                                                                                                                                                                                              Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                       Desc




                                                                                                                                                                                         50
Verity Health System, Inc.
Restricted Funds Schedule
At October 31, 2018 and November 30, 2018
$ in 000's

                                                                                                Last
                                                                                                4 of      10/31/2018              11/30/2018
 No.            Debtor Name               Institution Name            Type of Account           A/C        Balance                  Balance                         Description of Restrictions
1R Verity Health System of California     Wells Fargo      Checking (Restricted Funds)          0300     $          2,000        $          2,000 Escrow Account - funds held in trust under bond indenture; 
                                                                                                                                                    only trustee can authorize disbursements
2R   Verity Health System of California   Wells Fargo       Checking (Restricted Funds)         8703               20,799                  20,834 Debt Reserve Account - funds held in trust under bond 
                                                                                                                                                    indenture; only trustee can authorize disbursements
3R   Verity Health System of California   Wells Fargo       Checking (Restricted Funds)         8803                    803                     804 Debt Reserve Account - funds held in trust under bond 
                                                                                                                                                    indenture; only trustee can authorize disbursements
4R   Verity Health System of California   Wells Fargo       Checking (Restricted Funds)         8903                    885                     886 Debt Reserve Account - funds held in trust under bond 
                                                                                                                                                                                                                                               Case 2:18-bk-20151-ER




                                                                                                                                                    indenture; only trustee can authorize disbursements
5R   Verity Health System of California   Bank of America   Certificate of Deposit               n/a                    125                     125 Certificate of Deposit - Signatories are Rich Adcock, 
                                                                                                                                                    Anthony Armada, Anita Chou and Ty Connor
6R   St. Vincent Foundation               Green Oak        Endowment Fund (Restricted Funds)    a541a             2,990                      3,061 Donor restricted funds controlled by third party; Debtor 
                                          Consulting Group                                                                                          does not control disbursements from this account

7R   St. Vincent Medical Center           Northern Trust    Endowment Fund (Restricted Funds)   4098                 1,774                   1,778 Donor restricted funds controlled by third party; Debtor 
                                                                                                                                                       does not control disbursements from this account
8R   Seton Medical Center                 Wilmington Trust Checking - Restricted                7000                         -                       - Escrow Account - funds held in trust under bond indenture; 
                                                                                                                                                       only trustee can authorize disbursements
9R   Seton Medical Center                 Wilmington Trust Checking - Restricted                7001                    892                     892 Escrow Account - funds held in trust under bond indenture; 
                                                                                                                                                       only trustee can authorize disbursements
                                                                                                                                                                                                                       Main Document




10R Seton Medical Center                  Wilmington Trust Checking - Restricted                7002                         -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                       to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                       Center.
11R Seton Medical Center                  Wilmington Trust Checking - Restricted                7003               16,755                  16,755 Escrow Account - funds held in trust under bond indenture; 
                                                                                                                                                       only trustee can authorize disbursements to pay for seismic-
                                                                                                                                                       related expenditures for Seton Medical Center.

12R Seton Medical Center                  Wilmington Trust Checking - Restricted                7004                        -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                      to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                      Center.
13R Seton Medical Center                  Wilmington Trust Checking - Restricted                7005                        -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                                                                                                        Page 51 of 54




                                                                                                                                                      to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                      Center.
14R Seton Medical Center                  Wilmington Trust Checking - Restricted                7006                        -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                      to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                      Center.
15R Seton Medical Center                  Wilmington Trust Checking - Restricted                7007                        -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                      to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                      Center.
16R Seton Medical Center                  Wilmington Trust Checking - Restricted                1000                        -                       - Escrow Account - funds held in trust under bond indenture; 
                                                                                                                                                      only trustee can authorize disbursements to pay for seismic-
                                                                                                                                                      related expenditures for Seton Medical Center.
                                                                                                                                                                                                                      Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14




17R Seton Medical Center                  Wilmington Trust Checking - Restricted                1001                        -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                      to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                      Center.
18R Seton Medical Center                  Wilmington Trust Checking - Restricted                1002                        -                       - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                                      to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                                                                                                                               Desc




                                                                                                                                                      Center.



                                                                                                                                                                                                             51
Verity Health System, Inc.
Restricted Funds Schedule
At October 31, 2018 and November 30, 2018
$ in 000's

                                                                                       Last
                                                                                       4 of    10/31/2018             11/30/2018
 No.           Debtor Name              Institution Name             Type of Account   A/C       Balance                Balance                      Description of Restrictions
19R Seton Medical Center                Wilmington Trust Checking - Restricted         1003             17,625                 17,625 Escrow Account - funds held in trust under bond indenture; 
                                                                                                                                      only trustee can authorize disbursements to pay for seismic-
                                                                                                                                      related expenditures for Seton Medical Center.

20R Seton Medical Center                Wilmington Trust Checking - Restricted         1004                      -                      - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                          to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                          Center.
                                                                                                                                                                                                                                Case 2:18-bk-20151-ER




21R Seton Medical Center                Wilmington Trust Checking - Restricted         1005                      -                      - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                          to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                          Center.
22R Seton Medical Center                Wilmington Trust Checking - Restricted         1006                      -                      - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                          to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                          Center.
23R Seton Medical Center                Wilmington Trust Checking - Restricted         1007                      -                      - Escrow Account - only trustee can authorize disbursements 
                                                                                                                                          to pay for seismic-related expenditures for Seton Medical 
                                                                                                                                          Center.
                                                                                                                                                                                                        Main Document    Page 52 of 54
                                                                                                                                                                                                       Doc 1172 Filed 12/31/18 Entered 12/31/18 10:10:14
                                                                                                                                                                                                                                Desc




                                                                                                                                                                                              52
          Case
          Case2:18-bk-20151-ER
               2:18-bk-20151-ER Doc
                                Doc1172   Filed11/19/18
                                    841 Filed   12/31/18 Entered
                                                          Entered11/19/18
                                                                  12/31/1816:08:48
                                                                           10:10:14 Desc
                                                                                    Desc
                                 Main Document
                                   Main Document Page
                                                    Page53  of254
                                                         1 of

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Thomas J. Polis, Esq. (SBN 119326)
 POLIS & ASSOCIATES, APLC                                                                                FILED & ENTERED
 19800 MacArthur Blvd., Suite 1000
 Irvine, CA 92612
 Tel: (949) 862-0040                                                                                             NOV 19 2018
 Fax: (949) 862-0041
 Email: tom@polis-law.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY gonzalez DEPUTY CLERK




                                                                                                 CHANGES MADE BY COURT
     Movant appearing without an attorney
     Attorney for Movant Maria Zavala

                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:18-bk-20151-ER
                                                                              CHAPTER: 11
 Verity Health System of California, Inc.,
                                                                                      ORDER GRANTING MOTION FOR
 (Only Affects Related Debtor, St. Francis Medical Center,                          RELIEF FROM THE AUTOMATIC STAY
 Inc., Case No. 2:18-bk-20165-ER)                                                          UNDER 11 U.S.C. § 362
                                                                                      (Action in Nonbankruptcy Forum)

                                                                              DATE: 11/7/2018
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 1568
                                                                              PLACE: US Bankruptcy Court
                                                                                      255 E. Temple Street
                                                                                      Los Angeles, CA 90012
                                                              Debtor(s).

 MOVANT:          MARIA ZAVALA



1. The Motion was:                  Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: Maria Zavala and Florencio Zabala v. St. Francis Medical Center, et al.
    Docket number: BC 681825
    Nonbankruptcy court or agency where the Nonbankruptcy Action is pending:

    Los Angeles Superior Court – Central District




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case
           Case2:18-bk-20151-ER
                2:18-bk-20151-ER Doc
                                 Doc1172   Filed11/19/18
                                     841 Filed   12/31/18 Entered
                                                           Entered11/19/18
                                                                   12/31/1816:08:48
                                                                            10:10:14 Desc
                                                                                     Desc
                                  Main Document
                                    Main Document Page
                                                     Page54  of254
                                                          2 of

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify):

                Pursuant to the Court’s tentative on November 6, 2018 [Doc. No. 783], the Motion for Relief of Stay (action in
                Non-Bankruptcy Forum) is granted, however, the order granting the Motion shall not take effect until January
                15, 2019.

                                                                            ###




                   Date: November 19, 2018




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
